Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 1 of 68




                    Exhibit 1
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 2 of 68
Privileged and Confidential




                         THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION




Nemet, et al.
                                            CASE NO. 3:17-CV-04372
V.
                                            Expert Report of Peter E. Rossi
Volkswagen Group of America
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 3 of 68



1. Qualifications

1. I am the James Collins Professor of Marketing, Statistics and Economics at the Anderson

   School of Management, UCLA. I hold a joint appointment in the Anderson School and

   the Economics Department. I received my BA in 1976 from Oberlin College with a

   double major in mathematics and history. My graduate degrees are from University of

   Chicago (MBA (1980) and PhD (1984)). I received my PhD in Econometrics which is the

   science of the application of statistical methods to economic data. During my doctoral

   training, I completed a wide variety of courses in sampling theory, statistics, econometrics,

   and economics.

2. My first faculty appointment was at the Kellogg Graduate School of Management where

   I served as assistant professor of Managerial Economics. In 1985, I moved to the

   University of Chicago’s Booth School of Business where I was appointed as assistant

   professor of econometrics and statistics. In 1994, I was promoted to Professor of

   Econometrics and Marketing. In 1996, I received an endowed chair. At the University of

   Chicago, I taught both masters and doctoral courses in statistics, market research,

   econometrics and economics. In 2009, I joined the Anderson School of Management as

   the Collins Distinguished Professor. At Anderson, I have taught both doctoral and

   masters’ levels courses in Econometrics, Bayesian Statistics, New Product Development,

   and Data Analytics.

3. In Appendix A, I provide my Curriculum Vitae. I have authored over 65 refereed

   publications in leading journals in Statistics, Economics, Econometrics, and Marketing. I

   am the author of books published by John Wiley and Sons and Princeton University Press.

   My published research has received wide attention as evidenced by more than 18,000

   citations on Google Scholar. I have been elected fellow of the American Statistical



                                                                                              1
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 4 of 68



    Association, the Journal of Econometrics, and the INFORMS Society of Marketing in

    partial recognition for my research contributions. My doctoral students are on the faculties

    of many leading research universities including The Ohio State University, Carnegie

    Mellon University, and the University of Rochester. I am senior editor of Marketing

    Science and founding editor of Quantitative Marketing and Economics (QME). These

    are two of the top three journals in the area of quantitative marketing. I have also provided

    the list of my prior testimony in Appendix B and a list of the materials I have considered

    in Appendix C.

4. I developed Bayesian methods appropriate for marketing data, including choice-based

    conjoint. The most widely used methods for conjoint analysis, Hierarchical Bayesian

    Choice-Based Conjoint,1 were developed by my student Greg Allenby, and then extended

    by both Professor Allenby and myself, working together and independently. I have written

    the bayesm R package, which is used worldwide to analyze conjoint data. I have also

    authored two recent articles on the valuation of product features of the sort considered in

    this matter.2 In addition, I have co-authored an article on the economic foundations of

    conjoint for the definitive reference handbook, The Handbook of the Economics of

    Marketing.3 I have also served as an expert in a number of cases involving conjoint surveys

    including In re: General Motors LLC Ignition Switch Litigation, Riley Johannessohn et al. v. Polaris

    Industries, Inc., and Paul Stockinger et al. v. Toyota Motor Sales, USA, Inc.4



1 Rossi, P. E., G. M. Allenby, and R. McCulloch (2005), Bayesian Statistics and Marketing, England: John Wiley &
Sons, Ltd.
2 Allenby, G. M. et al. (2014), “Economic Valuation of Product Features,” Quantitative Marketing and Economics

12, 4, 421–456; Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of Law and
Economics 57, 3, 629–663.
3 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192.
4 In re GM LLC Ignition Switch Litigation, US District Court, Southern District of New York, Case No. 14-MD-

2543 (JMF); Riley Johannessohn et al. v. Polaris Industries, Inc., U.S. District Court, District of Minnesota, Case No.


                                                                                                                      2
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 5 of 68




2. Assignment

5. I have been asked to review and respond to the reports and opinions of Steven Gaskin

    and Colin Weir. Mr. Gaskin has sponsored a conjoint survey and willingness to pay

    calculations as a basis for damage calculations by Mr. Weir. Mr. Weir’s damage calculations

    are based solely on a conjoint survey conducted and analyzed by Mr. Gaskin. The Gaskin

    consumer survey estimates the change in willingness to pay for certain diesel vehicles

    (“TDI vehicles” or “vehicles”) that a disclosure of the “defeat device”5 might create, which

    Mr. Gaskin treats as equivalent to determining the market price for the “but for” universe

    in which disclosure took place. Mr. Weir simply takes this change in willingness to pay

    (expressed as a percentage) and multiplies the price paid by Plaintiffs by this percentage to

    provide a damages estimate. Mr. Weir also offers what he calls an “offset” method of

    damages, which attempts to reckon with the problem created by the resale of vehicles by

    Plaintiffs prior to disclosure of the “defeat device.”

6. I am compensated for my work in this matter at the rate of $1,250/hour.



3. Summary of Opinions

7. It is my opinion that the opinions and analyses offered by Mr. Gaskin and Mr. Weir are

    unreliable for the following reasons:




0-16-cv-033348-NEB-LIB; Paul Stockinger et al. v. Toyota Motor Sales, USA, Inc., US District Court, Central
District of California, Case No. 17-CV-00035-VAP-KS.
5 I understand that TDI vehicles at issue in this case were equipped with certain lines of code contained in the

software of the electronic control module (the “defeat device”) that had the impact of limiting nitrogen oxide
(“NOx”) emissions when tested on a standard dynamometer, a device used to test vehicles for compliance with
regulations issued by the United States Environmental Protection Agency (“EPA”) and the California Air
Resources Board (“CARB”).


                                                                                                               3
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 6 of 68



    a) Mr. Weir endorses a theory that Plaintiffs overpaid for their vehicles due to a failure to

        disclose that the vehicles were equipped with a “defeat device” which could result in

        emissions that do not meet EPA standards. He claims that if “overpayment” occurred

        at the “time and point of sale” that the “Plaintiffs incur the totality of the harm caused

        by Defendant (sic).”6 Mr. Weir makes this claim in spite of the fact that all Plaintiffs in

        this case disposed of their vehicles prior to public (and hence market) knowledge of the

        “defeat device.”7 From an economic standpoint, absent any evidence to the contrary,

        this means that whatever overpayment occurred at the point of sale would be fully

        recovered if a Plaintiff sells their vehicle.8

    b) Mr. Weir offers an alternative “offset” theory of damages in which Plaintiffs would,

        despite having resold their vehicles, be allowed to recover a portion of the

        “overpayment” price premium that Mr. Weir asserts exists. Mr. Weir offers this

        “offset” theory without an economic explanation or justification. As I discuss below,

        Mr. Weir implicitly endorses a view that a portion of the overpayment has “depreciated”

        over the life of the vehicle, but he has failed to show that any alleged overpayment tied

        to a misleading statement or omission regarding emissions or emissions compliance, if

        it existed, is subject to depreciation at all, unlike other aspects of a vehicle which are

        subject to wear (e.g. brakes and powertrain).




6 Declaration of Colin B. Weir and supporting materials, February 14, 2020 (“Weir Report”), ¶¶ 50, 53.
7 First Amended Class Action Complaint, Jennifer Nemet et al., v. Volkswagen Group of America, Inc. et al., Docket
No. 3:17-CV-04372-CRB, November 2, 2018 (“Complaint”), ¶¶ 4–8.
8 Similarly, Plaintiffs who leased and returned their vehicles before the public knowledge of the misconduct

would not have suffered losses. There is no reason to believe that both the initial value and the “residual”
value of a leased vehicle would not be both inflated by absence of market knowledge of the “defeat device.”
Thus, Mr. Weir has not explained why it is appropriate to assert that there is any economic loss in the case of a
lease.


                                                                                                                 4
 Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 7 of 68



c) Mr. Gaskin surveys only new vehicles and explicitly states that his survey is not

   applicable to used vehicles, directly contradicting Mr. Weir’s use of survey results in his

   “offset” analysis in which he applies a willingness to pay differential to used car prices.

d) Mr. Weir uses the analysis from Mr. Gaskin’s conjoint survey as the sole basis for a

   measure of “overpayment.” A conjoint survey, no matter how well conducted, only

   measures consumer demand for products and cannot be used to calculate an amount

   of “overpayment,” as incorrectly alleged by both Mr. Gaskin and Mr. Weir because it

   does not measure supply-side factors that are necessary to calculate a market price.

   Instead, Mr. Gaskin calculates an average Willingness To Pay (“WTP”) as a measure of

   damages. It is well known that WTP is not equal to a market price and will overstate

   damages.

e) A valid economic measure of “overpayment” would be the difference in market price

   between vehicles as represented and the vehicles received by Plaintiffs. The Plaintiffs

   allege that the market price of the vehicles at issue would have been lower had the

   “defeat device” been disclosed. Mr. Gaskin and Mr. Weir have not calculated and

   cannot calculate a market price in the world in which the presence of the “defeat

   device” is known.

f) Mr. Gaskin’s “market simulations” are not market simulations at all but simply

   predicted sales from a conjoint model. Mr. Gaskin makes the further error of assuming

   in his “simulations” that only two Volkswagen products are available in what he believes

   is the “marketplace.” Mr. Gaskin does not even consider competing products in his

   “market simulations.”




                                                                                            5
       Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 8 of 68



      g) Mr. Weir’s arguments that if the prices used in the eventual conjoint are informed by

          MSRPs for the relevant vehicles, then Mr. Gaskin’s analysis can deliver a market price

          or value are incorrect and runs contrary to basic economic principles.

      h) Mr. Gaskin’s conjoint survey does not isolate the effect of compliance with EPA

          emissions alone on willingness to pay for vehicles. His questionnaire defines the key

          attribute to include not only lack of compliance with emissions standards but also other

          possibilities, like an unspecified degradation of “fuel economy and performance.”9 This

          biases the WTP calculation in favor of the Plaintiffs.

      i) Mr. Gaskin screens so that his sample includes owners of both gasoline- and diesel-

          powered vehicles, even though the Plaintiffs only allege the “defeat device” was present

          in specific vehicles with diesel engines.

      j) Even beyond the screening issue, Mr. Gaskin did not follow accepted survey practices

          in designing and administering his conjoint survey. In particular, Mr. Gaskin did no

          primary qualitative research, uses an inadequate sample size, and says nothing regarding

          sample representativeness. Mr. Gaskin’s sample is demonstrably non-representative

          with a majority of female respondents, contrary to research showing the vast majority

          of diesel owners are male.

      k) Mr. Gaskin applies a conjoint survey outside of the domain for which this technique

          was developed without any reference, assurance or argument as to how conjoint might

          apply to this situation involving product defects or aspects of product performance not

          available at the point of purchase.




9   Expert Report of Steven P. Gaskin, February 14, 2020 (“Gaskin Report”), p. 19.


                                                                                                6
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 9 of 68



     l) Neither Mr. Weir nor Mr. Gaskin can provide any measure of the margin of statistical

        error in their damages estimates, rendering the estimates unreliable as a matter of

        accepted methodologies.


4. The Gaskin-Weir Approach Does Not Match Plaintiffs’ Theory of Damages

8. Plaintiffs contend 10 that VW 11 sold vehicles without disclosure of a “defeat device.”

     Plaintiffs further contend that purchasers of certain VW and Audi diesel powered vehicles

     obtained vehicles whose emissions did not meet EPA standards.

         “Class members certainly  would not have paid a premium for this purportedly “clean
         diesel” engine had they known the vehicles’ true characteristics. The existence of this
         premium is supported at a minimum by the difference between what consumers paid
         for their TDI “clean diesel” vehicles and what they would have paid for their
         gasoline counterparts.”12

9. All named Plaintiffs in this matter disposed of their vehicles prior to the disclosure by VW

     that a “defeat device” existed and therefore that their vehicles may not meet EPA

     emissions standards. Standard economic principles would assume (absent contrary

     evidence) that a premium (if any) for a certain level of emissions or emissions compliance

     with EPA standards would be recovered at the point of resale of the vehicles as the market

     is not yet aware of a “defeat device.”13 For example, if I were to purchase a fraudulent

     Warriors basketball game ticket on Craigslist and sold that ticket prior to anyone

     discovering that the ticket is actually only valid for inferior seats, I have not been injured

     from an economic point of view. Similarly, if I use the fraudulent ticket to attend the

     Warriors game in my preferred seat without incident, I have not been harmed. On the


10 Complaint, Section H, ¶¶ 503–512.
11 Plaintiffs allege that these vehicles were sold or leased by Volkswagen AG, Volkswagen Group of America,
Inc., Audi AG, and Audi of America, LLC (which they define collectively as “VW”). Without agreeing with
Plaintiffs’ grouping of Defendants, I similarly reference “VW” throughout my report.
12 Complaint, ¶ 504.
13 As explained above, for lessees, this recovery is already baked into the original calculation of lease payments

because the expected “resale” price is included in the lease contract terms.


                                                                                                                     7
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 10 of 68



       other hand, if it is discovered that my vendor from Craigslist is a fraud before attending

       the game, then the resale value of the ticket falls and I have been injured by that fall in

       price. This is the essence of any valid interpretation of an overpayment damages theory,

       in which the economic harm consists of the difference between the market price for the

       item as received and the market price of the item represented. In the case of the fraudulent

       basketball ticket, the market price of the item as received and as represented is the same

       until there is revelation that the ticket is fraudulent. The same principle applies here.

10. It should be emphasized that Mr. Weir provides no arguments to refute that whatever

       “premium” was paid by Plaintiffs would be recovered when they sold their vehicles prior

       to public disclosure of a “defeat device.” In fact, Mr. Weir stakes out an economically

       incoherent position that there was no recovery of a premium at all upon resale:

           “Because, by definition, Overpayment Damages are incurred at the time and point of
           first sale or lease, original purchasers and lessees … incur the totality of the harm
           caused by Defendant.”14


       Mr. Weir provides no references nor economic logic as the basis for his conclusion that

       no amount of the “overpayment” could be recovered at the sale of the vehicles, and I am

       aware of none. Economists would conclude that the premium would be recovered at the

       point of sale.

11. In Section 6 below, I discuss Mr. Weir’s “offset” calculation, which contradicts his

       assertion that there should be no offset of any premium paid at the point where a plaintiff

       resells the vehicle.15 I also review the arguments articulated in the complaint regarding

       possible “depreciation” of such a premium and explain why these have no foundation in

       a proper economic analysis.


14   Weir Report, ¶ 53.
15   Weir Report, ¶ 53.


                                                                                                   8
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 11 of 68



12. Mr. Weir endorses a damages theory that does not allow for recovery of a price premium.

   For expositional purposes only, I will set aside my strong opposition to the notion that

   any damages at all occurred here (given that each Plaintiff resold his or her vehicle and

   recovered any premium). I now review Mr. Weir’s damages methodology and show that

   even if one were willing to set aside the recovery of premium issue, Mr. Weir fails to

   provide any valid method for computing a price premium.

13. Mr. Weir’s damages methods are based on an “overpayment” or “diminished value” theory

   in which class members paid more for their vehicles than they would have if the existence

   of the “defeat device” were known by consumers in the market. Neither Mr. Weir nor

   Mr. Gaskin is clear about what they mean by “market value.”

14. Mr. Weir and Mr. Gaskin appear to endorse a theory of damages in which damages are

   based on the difference in “value” between the goods as represented and the goods as

   received. As a matter of economics, a proponent of this theory must provide a measure

   of this reduced “value” attributable only to the alleged “defeat device.” As an economist

   and damages expert, the only meaningful, sensible, and logically defensible measure of

   value is a market price, defined (as discussed further below) as a computation of both

   supply and demand. Thus, for an “overpayment” or a price premium theory of damages

   to be economically valid, it must measure the difference between the market price actually

   paid by proposed class members for their TDI vehicles and the market price for those

   vehicles that would have prevailed if all consumers knew about the existence of the “defeat

   device.” The validity of Mr. Gaskin’s survey and Mr. Weir’s damages calculations must be

   based on whether or not they reliably estimate the market price that would prevail with

   full disclosure, which would include calculating both demand and supply in a world with

   full disclosure—which they have not done. It should be noted that Mr. Weir and Mr.



                                                                                            9
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 12 of 68



   Gaskin misuse the term “market price” or “market value” to describe their results at many

   places in their reports. Appendix E enumerates the instances in the Gaskin and Weir

   reports where they use terms such as “market value” or “market price,” even though their

   analysis does not compute a market price because of their failure to model supply and

   compute an equilibrium price.

15. I agree with Mr. Weir that the value of goods as represented is properly measured by the

   market price paid for these vehicles by class members. This is, however, not the difficult

   problem in damages assessment. The difficult problem is to assess the market price that

   would prevail after the “defeat device” was disclosed to the market place – namely, the

   price in what some call the “but-for” world in which existence of the “defeat device” was

   known. For example, consider a class member who purchased a VW Jetta sedan for

   $28,000. We know what market price was paid for that vehicle ($28,000). What we don’t

   know is what the market price for that Jetta would have been if it were fully disclosed and

   widely known to consumers that this vehicle contained a “defeat device.” This market

   price of the vehicle as received is not computed by Mr. Gaskin or Mr. Weir, nor can it be

   using their damages methodology.

16. In summary, an economically sound overpayment damages methodology must provide a

   valid way of assessing the price that would prevail in a world that never existed – the world

   where the “defeat device” is fully disclosed.       Therefore, the Gaskin-Weir damages

   methodology should be judged on whether or not it is able to compute the market prices

   for the vehicles as received (under full disclosure). Mr. Gaskin and Mr. Weir do not

   provide a market price for the vehicles in the counterfactual “but-for” world; Mr. Gaskin

   instead uses the term “market value” in his report. I will demonstrate below that Mr.

   Gaskin does not and cannot compute the requisite market price. Since Mr. Weir’s damage



                                                                                             10
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 13 of 68



     calculations are based entirely16 on estimates provided by Mr. Gaskin, Mr. Weir cannot

     compute a market price for any vehicle. The only market prices that find their way into

     Mr. Gaskin and Mr. Weir’s method are the prices paid by class members, which is only

     one half of a complete damages calculation.

17. Before explaining, in detail, why the Gaskin-Weir method fails to provide the key market

     price needed for an economically appropriate damages method, I explain how an

     economist should compute the reduction (if any) of market price that might occur if a

     product defect was fully disclosed.

18. It is useful to start with how the market prices are obtained. In basic economics, the idea

     is that a market price is determined by the intersection of the demand and supply curves.

     The demand curve shows the Willingness to Pay (“WTP”) of consumers for a given

     product.

                              Figure 1: Demand and Supply Illustrated




16It is also based on the number of vehicles purchased by proposed class members, but this has nothing to do
with whether or not the Gaskin survey can compute a valid but-for price.


                                                                                                          11
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 14 of 68



19. For example, the red, downward sloping curve in Figure 1 represents a demand curve for

   a specific vehicle for illustrative purposes. For each price along the horizontal axis, the

   curve shows how many consumers would purchase that vehicle at that price, with more

   consumers being willing to buy a vehicle as its price declines. For example, consider a

   price of $40,000. This is the highest price used in Mr. Gaskin’s survey, and a relatively

   small number of consumers (much fewer than 200,000) would be willing to pay $40,000

   for that vehicle. Clearly, if the price is lowered, more consumers would be willing to

   purchase the vehicle at the lowered price. This is why the demand curve slopes downward.

   It should be emphasized that the demand curve measures Willingness To Pay only. That

   is, consumers who might be willing to pay as much as $28,000 for the vehicle do not

   necessarily have to pay that amount unless the market price is set at $28,000.

20. How then is the market price determined? A market price will be the price at which

   Demand equals Supply. Just as the demand curve is defined by the Willingness To Pay of

   consumers, the supply curve shows how many units are supplied at any given price, with

   the number of vehicles supplied increasing as the price of such vehicles increases. Demand

   equals supply at the one and only point at which the Willingness To Pay of consumers is

   equal to the Willingness to Sell of dealers (the sellers). This is shown on Figure 1 as the

   intersection of the red demand curve and the purple supply curve. At this point, and only

   at this point, does the market clear with the marginal buyers and sellers having the same

   willingness to sell/pay. In this example, the market price is $28,000 with a volume sold of

   slightly more than 213,000 units.

21. In this illustration, the market price of the vehicle as represented is $28,000. What, then

   is the market price in the “but-for” world in which the “defeat device” is disclosed to the

   market? This market price is determined by demand and supply factors in the same way



                                                                                            12
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 15 of 68



     as the market price of the vehicle as represented. For the sake of illustration, I draw a new

     demand curve that corresponds to a reduced WTP of consumers when defects are known.

     This curve is portrayed in Figure 1 by a green curve. The curve is shifted downward by

     $5,60017 (20% of $28,000) to illustrate the Weir damages methodology. Demand curves

     only measure WTP and do not consider supply factors at all. In this illustration, the

     disclosure of defects results in a reduction in WTP of $5,600. This does NOT, contrary

     to Gaskin-Weir, mean that the market price declines by $5,600. The new market price is

     set by the intersection of the supply curve and the reduced “but-for” demand. The new

     price is only about $2,900 lower at $25,100. Anyone who uses reduction in WTP as a

     measure of damages will overestimate the reduction in market price. In this example, a

     reduction in WTP approach would yield damages of $5,600 per class member while the

     proper market price approach would yield damages of only $2,900 per class member

     (about half as large).18

22. It should be emphasized that in order to compute a market price, one must construct a

     true supply curve. Mr. Gaskin and Mr. Weir assert that to properly account for supply

     one only needs to consider the market price actually paid by class members.19 This is

     clearly false. Merely noting market prices in the “actual” world of non-disclosure does not

     say anything about supply in the “but-for” world. To properly account for supply, we

     must have a supply curve and a market equilibrium, which means we must model




17 A downward shift in aggregate demand is caused by reductions in WTP on an individual consumer basis.
This does not mean that each consumer has the same reduction in WTP but merely that the average reduction in
WTP is $5,600.
18 To be clear, I am not asserting that overpayment damages are actually owed here (or that the method

described above would accurately measure overpayment damages).
19 Weir Report, ¶ 34; Gaskin Report, ¶ 24.




                                                                                                         13
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 16 of 68



     competition with other firms and consider costs of production.20 Mr. Gaskin and Mr.

     Weir do not do this, which renders their opinions unreliable.


5. The Gaskin-Weir Approach Cannot Measure Overpayment Damages

23. The Gaskin-Weir damages method does not and cannot reliably compute the difference

     in market prices between the vehicles with and without full disclosure of the “defeat

     device.” The Gaskin-Weir method is simply a WTP calculation. I will explain why their

     method is unreliable at this fundamental conceptual level.

                           Figure 2: Gaskin-Weir Methodology Illustrated




24. Figure 2 shows the same illustration of hypothetical demand for a vehicle with and without

     disclosure of defects. The green Demand curve is the demand or WTP curve for a vehicle

     in the actual world without disclosure of the “defeat device.” I have recorded the actual

     price paid by class members and the quantity sold ($28,000 and slightly more than 213,000)


20“The supply curve shows the quantity of a good that producers are willing to sell at a given price . . . The
demand curve shows how much of a good consumers are willing to buy as the price per unit changes…. The
two curves intersect at the equilibrium, or market-clearing, price and quantity.” See Pindyck, R. S., and D. L.
Rubenfeld (2013), Microeconomics, 8th ed., Upper Saddle River, NJ: Pearson Education Limited, pp. 22–25.


                                                                                                              14
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 17 of 68



   units sold. Mr. Gaskin’s entire survey process boils down to the computation of only one

   number – how much the demand curve will decline if alleged defects were more fully

   disclosed. As in Figure 1, the demand for this vehicle is purportedly reduced by $5,600 if

   the “defeat device” is disclosed.

25. Rather than also calculating the change in the number of cars supplied, Mr. Gaskin simply

   computes that amount by which price must fall in order to keep quantity sold constant.

   This is exactly the vertical difference in WTP between the red “actual” demand curve and

   the green “but-for” demand curve shown in Figure 2. This vertical distance is shown by

   a purple line. In this example, if we consider the world in which a full disclosure is made,

   demand will shift down from the red to the green curve. If we would like exactly the same

   number of consumers to be willing to buy the vehicle in this full-closure “but-for” world,

   we would simply reduce the price by $5,600. At this lowered price of $22,400 ($28,000 –

   $5,600), exactly the same number of consumers will be willing to buy the product. This is

   simply a definition of the reduction in WTP caused by the disclosure of defects. Thus,

   Mr. Gaskin is simply computing a reduction in WTP (change in WTP of $5,600) which is

   not a change or reduction in market price. This vertical difference between demand curves

   has nothing to do with supply considerations of any kind.

26. A proper calculation of economic damages requires a market price of the vehicle with full

   disclosure, which requires measuring the changes in both demand and supply. Mr. Gaskin

   does not compute market prices, nor does Mr. Weir. The only prices that they claim to

   consider in their damages calculation are the market prices of the vehicles actually paid by

   class members. But a reduction in WTP caused by full disclosure is not the same as

   calculating a new market price under full disclosure. This must be done by developing a




                                                                                            15
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 18 of 68



     supply curve that is based on costs of production, which would represent the seller’s

     willingness to produce and sell those types of vehicles at that price.21

27. Mr. Gaskin claims that, since his conjoint purportedly uses the MSRP of actual vehicles to

     determine the range of prices in the conjoint, he has “considered” the supply side.22 This

     is wrong as a matter of basic economics. Assuming that Mr. Gaskin actually uses MSRPs

     consistent with actual vehicles (which, as explained below, he does not), he simply

     constructs an estimate of a demand curve in the range of actual prices paid. This is not

     the same as constructing a supply curve.23 Moreover, Mr. Gaskin fails to identify any way

     in which he has “considered” supply in the world of greater disclosure (for example,

     whether the manufacturer would be willing to pay the costs of production for the same

     number of vehicles if they can only sell them for the lower price). Only a rigorous

     calculation of market prices in the world of full disclosure can provide valid damages

     estimates for an overpayment analysis.

28. Mr. Weir does not remedy the failure of Mr. Gaskin’s approach. The conjoint survey and

     subsequent computations by Mr. Gaskin provide the key component to Mr. Weir’s

     damages calculations, namely the percentage reduction in market “value.” The only other

     information used by Mr. Weir is the total number of class vehicles purchased by class

     members. However, what is missing is any supply side information on prices in the “but-

     for” world, which must be used to compute market prices.


21
   As is made clear in Allenby et al. (2014), computing a market price involves both modeling market
equilibrium as well as the costs of production, both figure in the determination of market price. Allenby et al.
(2014) use the so-called Nash-Bertrand model of competition which is standard in an industry such as the
automotive industry. See Allenby, G. M. et al. (2014), “Economic Valuation of Product Features,” Quantitative
Marketing and Economics 12, 4, 421–456, pp. 422, 424–425.
22 Gaskin Report, ¶ 24.
23 Even if the MSRPs used “reflect the actual market price that prevailed during the Class Period,” Gaskin

Report, ¶ 24, they do not purport to reflect the prices of the “but for” world. Similarly, his purported use of
the “actual quantity of such vehicles sold during the Class Period”, id., does not necessarily reflect the quantity
that would be produced in the “but-for” world.


                                                                                                                 16
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 19 of 68



29. Put another way, the Gaskin-Weir damages estimate depends only on conjoint survey data

     for computations of market price reductions required by an analysis of overpayment

     damages. This is unreliable to estimate market prices, as Allenby and Rossi state:

         “It should be emphasized that conjoint analysis can only estimate demand. Conjoint
         survey data, alone, cannot be used to compute market equilibrium outcomes such as
         market prices… Clearly, supply assumptions and cost information must be added to
         conjoint data in order to compute equilibrium quantities.”24

     This is further corroborated by Orme:

         “Conjoint simulators may be used to answer questions about new products and new
         product introductions…The market simulator focuses on the demand side of the
         marketing equation; but it is also important to pay attention to the supply side and take
         the costs of producing different products/services into consideration.”25


30. In summary, neither Mr. Gaskin nor Mr. Weir can explain how their method can compute

     valid overpayment damages defined as the difference between the price paid by class

     members and the price that would have been paid with “full disclosure” of the “defeat

     device.” Mr. Gaskin and Mr. Weir do not take into account competition and supply-side

     costs, which are the basis of any valid analysis of market prices. As such, Mr. Gaskin’s

     and Mr. Weir’s methodology is unreliable.


6. Mr. Weir’s “offset” Alternative Damages Estimate

31. I have explained that Mr. Weir endorses the incorrect view that the fact that the Plaintiffs

     sold their vehicles prior to disclosure of the “defeat device” is not relevant to damages

     calculations (“It is therefore not economically required to deduct a portion of the damages




24 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the
Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
153.
25 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers

LLC, p. 96.


                                                                                                             17
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 20 of 68



     if the Vehicles are subsequently resold.”26). Despite this, Mr. Weir adds what he calls an

     “offset” damages calculation which he attributes to a directive by counsel – “Nonetheless,

     I have been asked by Counsel to demonstrate a method by which a measurement of such

     an ‘offset’ of damages, if legally required by the Court, would be calculated.”27 Mr. Weir’s

     “offset” calculation is also unreliable, as I explain below.

32. Mr. Weir’s “offset” approach does not accurately measure the alleged economic loss that

     could be suffered by Plaintiffs here. The “offset” calculation Mr. Weir proposes is simply

     to apply the Gaskin-derived percentage reduction in value to the resale price and that this

     quantity would be deemed as recovered damages by Plaintiffs. Thus, instead of the full

     8.5 percent of original purchase price (which, as explained above, is an unreliable measure

     of damages at the time of purchase), Mr. Weir’s “offset” damages reduce this amount by

     8.5 percent of the resale price (see Table 3 of Weir report for examples28).29

33. Mr. Weir does not provide any economic justification of this “offset” calculation. He

     simply offers it without explanation. It appears that Mr. Weir may be endorsing a view

     that whatever premium can be ascribed to failure to disclose the “defeat device”

     depreciates over the life of the vehicle at the same rate as the rest of the vehicle. Thus,

     according to Mr. Weir, some, but not all, of the premium Plaintiffs were alleged to have

     paid is recovered at resale. Mr. Weir has not provided any evidence that whatever

     misrepresentation or omission made by the Defendants at the time of a purchase relating

     to the presence of the “defeat device” does not remain in the marketplace at the time of



26 Weir Report, ¶ 53.
27 Weir Report, ¶ 54.
28 Weir Report, ¶ 57.
29 Mr. Weir does not apply his offset theory to lessees. However, even putting aside the unreliability of the

number he uses, his method would be flawed because he does not account for the fact that a lessee’s residual
value would be higher and the monthly payments lower, and thus lessees would not have suffered any
overpayment in the same manner as purchasers.


                                                                                                                18
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 21 of 68



     resale and does not depreciate.               For example, the EPA emissions and mileage

     characteristics of cars do not necessarily depreciate over time, unlike moving physical parts

     of a car such as the engine and transmission, wear items like tires and brakes, and cosmetic

     items like paint and interior.

34. Mr. Weir has also compounded the errors he made in his original estimate, which

     incorrectly applied an 8.5 percent factor to the purchase price. I have explained why this

     calculation is incorrect and that Mr. Weir must estimate the price that would have prevailed

     in the market at the point of purchase by the Plaintiffs if the “defeat device” was disclosed.

     Neither Mr. Weir nor Mr. Gaskin can provide any information regarding this “but-for”

     market price, as Mr. Gaskin’s conjoint survey cannot be used to compute market prices.

     To be consistent under Mr. Weir’s “offset” approach, one would have to calculate not

     only the market price in the “but-for” world at the point of purchase but also at the point

     of Plaintiffs’ resale of their vehicles.30 Mr. Weir has not done this, nor is it possible for

     him to do this, based only on the Gaskin survey results. His offset method thus suffers

     from the same issues at both the point of purchase and the point of resale.

35. Moreover, I note that Mr. Gaskin explicitly says that his survey cannot be used to

     undertake valuations for used vehicles, as required for the Weir offset analysis (see

     footnote 32, p. 19 of the Gaskin report). Mr. Weir’s proposed “offset” methodology is

     thus unreliable by Mr. Gaskin’s own terms.



7. “Market Simulator”

7.1 Conjoint Surveys and “Market Simulators” Explained


30Again, for lessees, this would be incorporated into the estimated residual (“resale”) value at the time the lease
was initially calculated. No effort has been made by either Mr. Gaskin or Mr. Weir to calculate how the
estimated residual value would have changed in a “but-for” world.


                                                                                                                19
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 22 of 68



36. I have explained that no computations of any kind which rely solely on a demand estimates

       from a conjoint survey can be used to compute the market price in the “but-for” world of

       “full” disclosure. I will now discuss in more detail the problems with the so-called “market

       simulators” Mr. Gaskin uses to compute his “reduction-in-value” percentage, which is the

       sole basis for Mr. Weir’s damage calculation.

37. Before beginning this discussion, I will briefly explain how a conjoint survey works and

       what conjoint practitioners term “market simulators.” The best way to view a conjoint

       survey is an attempt, with survey methods, to approximate the purchase decisions of actual

       consumers. In a proper survey, respondents are screened to include only those consumers

       who are in the market for the products that are the subject of the conjoint survey. In the

       conjoint survey, several hypothetical products are presented to the survey respondent in

       what is called a “choice task.” The respondent is asked to pick one of the alternatives

       presented for purchase. In most conjoint surveys, an “outside” or “none of the above”

       alternative is also available. This choice task is repeated with different sets of hypothetical

       products for ten or more repetitions, each with different products. Each hypothetical

       product is represented to the respondents in the form of a set of product features (called

       “attributes”), and each feature is specified as a given level. For example, Mr. Gaskin

       represents vehicles by a combination of eight attributes – manufacturer, option package,

       braking performance, navigation systems, seating, “engine type” (with and without “defeat

       device”), seal cap performance, and price.31 For most of these features, the levels used in

       the conjoint are simply the absence or presence of the feature or defect. However, here

       there are five levels of price from $16,000 to $40,000.32 In an on-line conjoint survey, the



31   Gaskin Report, pp. 18–26.
32   Gaskin Report, p. 26.


                                                                                                   20
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 23 of 68



       choice tasks are presented as a sequence of choice screens. Each screen is a table with

       rows that correspond to features and with columns that correspond to different

       hypothetical products.33

38. The choice data is then collected from hundreds of respondents and then analyzed with

       conjoint software. While the statistical analysis is complicated, the results are a set of

       weights (called “partworths”) for each of the respondents. These weights embody the

       tradeoffs that the respondents make between attributes. A respondent who is very price

       sensitive would have a very large weight associated with price. For each respondent, the

       weights for each attribute correspond to the relative importance of attributes to that

       respondent.

39. Conjoint analysis does not end with the production of partworths for each respondent.

       In order to translate the analysis into something more useful for the sponsor of a conjoint,

       the partworths are used to simulate or forecast demand for a set of competing products.

       These demand forecasts are typically in the form of predicted market shares. For example,

       a manufacturer might be interested in what would happen if adaptive cruise control was

       added to a popular model. The conjoint survey (if it included the adaptive cruise control

       attribute) would be used to see if the addition of this feature to an existing make and model

       and trim would result in appreciably increased sales or market share in competition with

       other major makes and models, which the manufacturer could use (in conjunction with its

       own production costs) to decide whether to add that feature to its vehicle. This is how

       “market simulators” came to be popular applications of conjoint analysis. Mr. Gaskin

       does not use “market simulators” for their intended purpose, as I will explain below.

7.2 Mr. Gaskin’s Errors in Use of a “Market Simulator”


33   See, for example, Gaskin Report, p. 6.


                                                                                                 21
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 24 of 68



40. In this section, I will describe further errors made by Mr. Gaskin in misusing and mis-

     characterizing what conjoint practitioners refer to as “market simulations.” Before going

     into details of these errors, it is important to remember that “market simulations” are a

     misnomer:

         “Conjoint practitioners have chosen the unfortunate term ‘market simulation’ to
         describe demand predictions based on conjoint analyses. These practices are not
         simulations of any market outcome…”34

     Conjoint can, at best, only compute estimates of consumer demand.35 One way of seeing

     this is that only consumers are surveyed. If it was desired to construct a supply curve using

     survey methods, then one would need to survey dealers and manufacturers, at the very least.

     Since Mr. Gaskin only surveys consumers, his conjoint, however carefully done—and it is

     not carefully or reliably done—cannot measure supply and therefore cannot be used to

     compute market prices.

41. Mr. Gaskin uses the “market simulator” capability of Sawtooth software to compute his

     purported “reduction in market value.’’36 In this section, I will illustrate further errors

     made by Mr. Gaskin in the use of the “market” simulation even for the purpose of demand

     forecasts alone, which make Mr. Gaskin’s analysis unreliable. I will show mathematically

     that Mr. Gaskin, at best, can only compute the change in consumer Willingness To Pay

     with his “market simulator.”

42. In chapter 10 of Getting Started with Conjoint Analysis (cited by Mr. Gaskin), Brian Orme

     (president of Sawtooth Software) explains the purpose of “market simulations” and also



34 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the
Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
153.
35 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
153.
36 Gaskin Report, ¶ 59.




                                                                                                           22
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 25 of 68



     describes some common mistakes used in their application. The idea of a market simulator

     is simple. One creates a hypothetical market that contains a set of products designed to

     represent the principal products in the market place. Products are specified by brand and

     a bundle of other attributes including prices. That is, in order to execute a “market

     simulation” one must first determine the major competing products and set hypothetical

     prices for these products. For example, a new product feature might be available and the

     “market” simulator would be used to forecast enhanced demand for a firm’s product(s)

     with this added feature. Clearly, this is simply a demand forecast without any supply

     considerations. That is, prices are fixed and are inputs to this procedure. There is no

     determination of market price.

43. Mr. Gaskin does not use market simulations for demand forecasting as they were invented

     for. Instead, Mr. Gaskin uses these “market simulators” to compute a WTP for a change

     in product feature. In Appendix D, I show mathematically that Mr. Gaskin’s measure

     based on a market simulator is simply a standard WTP measure. This is a misuse of the

     “market simulator.” These simulators are designed to make demand forecasts with some

     view as to the extent of competition and conditional on prices. It is clear that Orme views

     market simulators as pure demand forecasts. 37 This method thus does not determine

     market prices at all.

44. The usefulness of a demand forecast depends critically on whether all major competitors

     are included in the analysis. In Mr. Gaskin’s conjoint, only two brands (VW and Audi) are

     used without considering any of the many other key brands. For example, other brands

     compete with VW and Audi vehicles, such as Honda, Toyota, and BMW. Mr. Gaskin



 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers
37

LLC, Section 10.5.


                                                                                                             23
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 26 of 68



     goes to even greater extremes by constructing a “market simulator” that depends on only

     two VW products (a product with the “defeat device” and one without).38 This is not even

     a realistic simulator of the VW/Audi sub-segment of diesel cars.

45. Notably, Mr. Weir agrees that the automotive industry is a “mature” industry that is “highly

     competitive.”39 Mr. Weir goes on to say that there are many competitors for VW/Audi

     and quotes statements manufacturers to that effect.40 Mr. Weir’s statements to this effect

     appear to criticize Mr. Gaskin for his failure to include any VW/Audi competitors in his

     market simulation.

46. The problem of using unrealistic sets of products to characterize a market has long been

     known by conjoint practitioners. In fact, Orme uses a “Gilligan’s Island” example of the

     danger of not including all major competitive products in a demand simulator.41 In this

     example, Orme considers the wealthy Howells and their demand for transportation off of

     Gilligan’s Island. The Howells have a high WTP to leave the island and would certainly

     buy even expensive transportation off the island. However, if there was a cheap ferry

     established, they wouldn’t buy the expensive alternatives anymore. Thus, in order to

     simulate demand in a realistic setting, one needs to carefully specify the set of competing

     products in order to properly account for competitive effects.

         Allenby and Rossi (2014) conclude:

         “Most practitioners of conjoint are aware that, for realistic market simulations, the
         major competing products must be used. This means that the product attributes in the
         study should include not only functional attributes … but also the major brands.”42

         Orme also finds that:

38 Gaskin Report, ¶ 59.
39 Weir Report, ¶¶ 39–45.
40 Weir Report, ¶¶ 41–42.
41 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers

LLC, pp. 90–91.
42 Allenby, G. M. et al. (2014), “Economic Valuation of Product Features,” Quantitative Marketing and Economics

12, 4, 421–456 at 433.


                                                                                                               24
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 27 of 68




         “If a firm wants to assess the incremental demand resulting from offering specific
         features for its product … it should be estimated within a realistic competitive context.
         […] [T]he success of the simulation approach hinges on a number of assumptions,
         including … the relevant competitive offerings are reflected in the simulation
         model.”43

47. In short, Mr. Gaskin’s “market simulation” is not even a valid demand forecast as the

     developers of the software he uses intend, lacking even the presence of competing

     products. Instead, Mr. Gaskin uses his incorrectly designed “market simulator” to

     compute the price reduction required to bring the demand for a hypothetical vehicle with

     disclosure of the “defeat device” to that of the demand for the product without disclosure.

     This is the definition of change in WTP for the product.44 Mr. Gaskin is not simulating a

     market price of any kind, much less the market price in the “but-for” hypothetical world

     where the “defeat device” is disclosed.

48. Mr. Gaskin repeatedly refers to his “market simulation” calculations as estimates of change

     in market value. As I have explained, they are not. In fact, Orme, whom Mr. Gaskin cites

     repeatedly as an authority on conjoint, agrees with me:

         “Finally, one can use conjoint simulations to find WTP. To do this, we simulate a set
         of competing products A and B. Product A possesses the feature and has the current
         price. Product B lacks the feature and we set its price so that A and B each have 50%
         share. The difference in price that equalizes the shares is an estimate of
         WTP.”45




43 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers
LLC, pp. 91–92.
44 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
162.
45 Orme, B. K., and K. Chrzan (2017), Becoming an Expert in Conjoint Analysis: Choice Modeling for Pros, Orem,

Utah: Sawtooth Software, Inc., p. 194 (emphasis added). Notably, Mr. Gaskin also claims that this is a correct
description of his methodology. See Gaskin Report, footnote 39, p. 29.


                                                                                                             25
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 28 of 68



       In Mr. Gaskin’s case, “product A” is the vehicle that meets emission standards and

       “product B” is the vehicle with the “defeat device” that does not. This is precisely what

       Mr. Gaskin has done to compute his 8.5 percent reduction in WTP.


7.3 Mr. Gaskin’s WTP Calculations Are Unreliable

49. I have explained that Mr. Gaskin’s calculations are not a change in market value or price,

       but merely a WTP calculation and therefore are irrelevant to and unreliable for damage

       assessment. However, Mr. Gaskin has not produced a credible estimate of even an alleged

       reduction in WTP associated with the “defeat device.” Mr. Gaskin masks fundamental

       flaws in his approach when he states in his report that his estimate of change in WTP is

       8.5 percent. In fact, (see Gaskin report, Exhibit K-2 and supporting materials 46) Mr.

       Gaskin produces eight different WTP percentage reductions. He does not report these

       calculations in the main body of his report and, even in the appendix, Mr. Gaskin does

       not convert his numbers into percentages. This makes it difficult for a casual reader to

       appreciate how unreliable his calculations are.

50. To implement his WTP calculations, Mr. Gaskin must “simulate” market shares for two

       products – one vehicle that meets EPA standards and one that does not (the one with the

       “defeat device”).47 He must pick a base price for his calculation. His conjoint survey uses

       an unrealistic range of five prices - $16,000, $20,000, $28,000, $34,000 and $40,000. He

       has two methods to compute WTP. He could set the price for the vehicle that meets EPA

       standards and then adjust the price of the other, non-complaint vehicle downward so that

       the sales of each vehicle are the same. The difference in these prices, expressed as a

       percentage, would be an estimate of the reduction in WTP. The other way to implement


46   “Exhibit N_Conjoint Data Listing.xlsx,” “nvvw.ssi” from Gaskin productions.
47   Gaskin Report, ¶ 59.


                                                                                               26
             Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 29 of 68



             such a calculation is to fix the price of the vehicle that does not meet EPA standards and

             adjust the price of the conforming vehicle upward until sales are equal. Thus, there are a

             total of eight possible reductions in WTP computations depending on which of the five

             base prices are used and whether we raise the price of the vehicle that meets EPA

             emissions standards or lower the price of the vehicle that does not.48 If Mr. Gaskin’s

             method and data were at all reliable, these eight calculations would agree closely. They do

             not.

      51. Table 1 below shows all eight calculations of WTP expressed as a percentage.

                           Table 1: Mr. Gaskin’s WTP calculations as a percentage

Base price             $22,000      $28,000         $34,000       $40,000           $16,000      $22,000       $28,000        $34,000
                        Lowering the price of the less preferred vehicle             Raising the price of the more preferred vehicle
Percentage
change in WTP
for “Diesel
engine that meets
NOx emission
standards during     At least
both testing and    27.3% 49        26.3%        13.7%            8.5%         60.5%          29.4%        16.6%              10.1%
driving” vs.
“Diesel engine
that only meets
NOx emission
standards during
testing”
Source: Gaskin Report, Exhibit K-2; Gaskin production (“Exhibit N_Conjoint Data Listing.xlsx”, “nvvw.ssi”)
Note: See “Workpaper 1 - Exhibit K Percentages.xlsx” for details.

             The estimates in the table range widely from 8.5 percent to more than 60 percent. Mr.

             Gaskin argues that he is being “conservative” in selecting the lowest percentage. But that

             is not an economically sound assumption; nor is it justified as a matter of economic theory.




      48 Note: we cannot lower price below $16,000 or raise price above $40,000 so that there are eight, not ten
      possibilities.
      49 Lowering the price to $16,000 (a reduction of 27.4%) is not sufficient to equalize sales of the two vehicles,

      and the price cannot be lowered beyond $16,000. Thus, a reduction of at least 27.3% is required to equalize the
      sales.


                                                                                                                   27
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 30 of 68



       Rather, Mr. Gaskin’s own calculations demonstrate extreme sensitivity to choice of base

       price and, therefore, demonstrate that his methodology is not reliable.

52. To further demonstrate the unreliability of Mr. Gaskin’s method, I also apply Mr. Gaskin’s

       change in WTP method to the other features or attributes in his survey. I consider four

       other features:

       1. Gasoline vs Diesel Engine Type

       2. Leather vs. Cloth Seating

       3. Presence of a Navigation System

       4. VW vs. Audi brand

       I computed a percentage change in WTP using the identical Gaskin methodology, which

       under Mr. Gaskin’s proposed method would purportedly show the premium consumers

       would be willing to pay for that feature (or would value the vehicle less if it did not have

       that feature), holding all other features the same. These calculations are shown in Table 2

       below. The unreliability of Mr. Gaskin’s methodology is immediately apparent from the

       results. For each feature, the percentages vary widely, more than tripling from low to high

       in each instance, and show improbable results. For example, Table 2 shows that a “full

       suite” of navigation services has a WTP of between $3,678 and $9,770. The $9,770

       number applies to a vehicle in the conjoint that has a price of only $16,000. That is an

       irrational result that sheds doubt on the reliability of Mr. Gaskin’s conjoint analysis, as it

       is hard to believe that any consumer would value navigation services at more than half of

       the vehicle price. In the real world, by contrast, consumers would only be charged $2,000

       to add a navigation system to a 2011 Audi A3 TDI with a base MSRP of $30,250, or $1,200

       to add a navigation system to a 2011 VW Jetta TDI with a base MSRP of $22,995.50 The


50   See VW-Pre-NOV-00000005–59 at 07; VW-Pre-NOV-000000060–79 at 65.


                                                                                                  28
                Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 31 of 68



                 estimate of consumers’ WTP for a navigation system derived using Mr. Gaskin’s

                 methodology is much larger than observed real-world pricing behavior, confirming the

                 unreliability of his methodology.

                                          Table 2: WTP for Vehicle Features [1]
Base price             $22,000      $28,000         $34,000       $40,000          $16,000      $22,000       $28,000        $34,000
                        Lowering the price of the less preferred vehicle            Raising the price of the more preferred vehicle
Percentage
change in WTP
for Gasoline vs.
Diesel engines         >27.3%         21.4%         12.9%          8.0%             56.0%         27.2%         15.8%            9.4%
that meet             (>$6,000)      ($5,982)      ($4,396)      ($3,199)          ($8,964)      ($5,981)      ($4,412)        ($3,204)
emissions during
testing and
driving [2]

Percentage
change in WTP
                        14.2%          5.2%          3.2%          2.0%             19.9%          6.6%          3.9%           2.4%
for Volkswagen
                       ($3,129)      ($1,465)      ($1,087)       ($819)           ($3,188)      ($1,453)      ($1,091)        ($810)
brand vs. Audi
brand [3]

Percentage
change in WTP          >27.3%         26.4%         14.1%          9.0%             61.2%         29.6%         17.1%           10.6%
for Leather Seats     (>$6,000)      ($7,400)      ($4,796)      ($3,613)          ($9,785)      ($6,509)      ($4,793)        ($3,595)
vs. Cloth Seats [4]

Percentage
change in WTP
for “Full Suite of
Services”              >27.3%         26.6%         14.3%          9.2%             61.1%         29.5%         17.4%           10.8%
Navigation            (>$6,000)      ($7,448)      ($4,871)      ($3,678)          ($9,770)      ($6,495)      ($4,883)        ($3,680)
System vs. No
Navigation
System [5]
Source: Gaskin production ("Exhibit N_Conjoint Data Listing (nvvw_data).xlsx”, “nvvw.ssi”)
[1] See “Workpaper 2 – WTP for Vehicle Features.xlsx” for details.
[2] Attribute values for simulation – Manufacturer: Volkswagen, Options Package: Mid-Level, Seating: Leatherette, Navigation System:
Mid-Level, Seal Cap Performance: Reliable, Braking Performance: Reliable.
[3] Attribute values for simulation – Engine: Diesel engine that meets emissions during testing and driving, Options Package: Mid-
Level, Seating: Leatherette, Navigation System: Mid-Level, Seal Cap Performance: Reliable, Braking Performance: Reliable.
[4] Attribute values for simulation – Engine: Diesel engine that meets emissions during testing and driving, Manufacturer: Volkswagen,
Options Package: Mid-Level, Navigation System: Mid-Level, Seal Cap Performance: Reliable, Braking Performance: Reliable.
[5] Attribute values for simulation – Engine: Diesel engine that meets emissions during testing and driving, Manufacturer: Volkswagen,
Options Package: Mid-Level, Seating: Leatherette, Seal Cap Performance: Reliable, Braking Performance: Reliable.

             53. As another example of the unreliability of Mr. Gaskin’s survey results, they show that the

                 VW brand has a premium over the Audi brand of between $810 and $3,188, which is


                                                                                                                          29
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 32 of 68



     contrary to Audi’s real-world market position as a maker of luxury vehicles that VW does

     not have. For instance, the 2011 Audi A3 TDI with four doors and an automatic

     transmission had a base MSRP of $30,250, as opposed to a comparable 2011 VW Golf

     TDI with an MSRP of $24,985. 51 Mr. Gaskin’s methodology purports to identify

     consumer WTP that is, again, contrary to market reality.

54. Mr. Gaskin’s results are also contrary to market reality with respect to customer engine

     preferences at issue in this case. Mr. Gaskin’s methodology shows that “engine type” of

     “gasoline” was valued higher than diesel engines by survey respondents, by a minimum of

     $3,199. This directly contradicts the fact that many of the Plaintiffs paid a premium for

     their TDI diesel engines over a comparable gasoline-driven model. This preference for

     gasoline engines suggests that the sample is not representative of the named Plaintiffs or

     the proposed class, or of the real world, where TDIs were priced higher than gasoline

     vehicles. For example, a 2011 Audi A3 with a 2.0L TDI engine had an MSRP of $30,250

     while a comparably equipped vehicle with a 2.0L gasoline engine had an MSRP of

     $28,750. 52 I show below in Section 8.6 that Mr. Gaskin erred in allowing owners of

     gasoline-powered vehicles to be included in his sample.

8. Conjoint Survey Design

8.1 Brands and Important Features

55. Mr. Gaskin did not do any primary consumer research as is customary prior to designing

     a conjoint survey. Instead Mr. Gaskin relied exclusively on his review of websites and




51 See VW-Pre-NOV-00000005–59 at 07; VW-Pre-NOV-000000060–79 at 61. The 2011 Audi A3 was “based
on the same platform as the Volkswagen Golf.” See “Buyers Guide: 2011 Audi A3,” Motortrend,
https://www.motortrend.com/cars/audi/a3/2011/, accessed on March 11, 2020.
52 VW-Pre-NOV-00000005–59 at 07. Similarly, a two-door 2011 VW Golf with a 2.5L gasoline engine and

automatic transmission had an MSRP of $19,095, as opposed to a comparable 2011 VW Golf with a TDI
engine, which had an MSRP of $24,325. See VW-Pre-NOV-00000060–79 at 61.


                                                                                                  30
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 33 of 68



     marketing brochures and manuals. 53                These documents do not provide sufficient

     information regarding how consumers view the choice between models of Audi and

     Volkswagen vehicles and other competitors’ vehicles in the market.

56. It is vital that a conjoint design include major product features and that these features are

     described in a way that is intelligible to consumers. As Orme points out,

         “Defining proper attributes and levels is arguably the most fundamental and critical
         aspect of designing a good conjoint study.”54

         and

         “Attribute descriptions should be concise statements with concrete meaning.”55

Allenby and Rossi make this explicit:

         “This means that … we must include many of the other important features in the
         product.”56

         and

         “It is important to undertake research prior to the conjoint survey design to determine
         the major and most important features of the product.”57

57. Understanding the important features and how consumers understand these features is

     why careful conjoint practitioners conduct preliminary qualitative research often via focus

     groups. 58 Mr. Gaskin’s approach bypasses this stage of design and creates a conjoint



53 Gaskin Report, ¶ 28.
54 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers
LLC, p. 53.
55 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers

LLC, p. 54.
56 Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of Law and Economics 57, 3,

629–663 at 642.
57 Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of Law and Economics 57, 3,

629–663 at 642. See also Rao, V. R. (2014), Applied Conjoint Analysis, Berlin/Heidelberg, Germany: Springer, p.
43: “[S]election of attributes and levels is a very crucial step in the design of conjoint studies. … The scientific
aspects arise from an understanding of the consumer’s choice process, more specifically salient attributes
involved in the choice of an alternative by a majority of target consumers.”
58 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
166.


                                                                                                                 31
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 34 of 68



     questionnaire without doing any primary research. It is thus not surprising that his survey

     only considers two brands and omits many important attributes for vehicle purchase

     contrary to accepted methodologies. For example, he fails to provide many attributes that

     consumers consider important such as mileage, acceleration, and trunk capacity. Certainly,

     Mr. Gaskin has not shown that he has included major important features.

58. Mr. Gaskin claims to have chosen “distractor” vehicle features by examining the NHTSA

     web site regarding vehicle defects.59 In addition to the “emissions” attribute, Mr. Gaskin

     also includes “seal cap” and “braking performance” attributes.60 Information about these

     product defects is provided to all conjoint respondents along with extensive explanation

     of the meaning of these attributes. For example, the “seal cap” attribute includes a “level”

     in which a defect in the fuel cap seal would cause a fire hazard.61 Conjoint was designed

     to be used only for those product features provided at the point of sale to consumers. Mr.

     Gaskin is silent on how consumers would be informed of any of the three features that

     represent some sort of product defect (three out six other product features – not including

     price). No consumer goes into a car dealership or visits an on-line car buying site and is

     informed that a vehicle has a product defect that causes a fire hazard.62

59. Conjoint surveys are only valid approximations to actual purchase environments to the

     extent that the survey mirrors reality.63 Mr. Gaskin does not explain what circumstances



59 Gaskin Report, ¶ 29.
60 Gaskin Report, ¶ 29.
61 Gaskin Report, p. 24.
62 Mr. Gaskin nowhere clarifies that the change in emissions is not an imminent safety hazard, which may be

implied by the presence of multiple other safety hazards as options.
63 “The menus of products and their descriptions are designed to realistically mimic a market experience where

a consumer can choose among various competing products… The goal of a conjoint study designed for
prediction should be to anticipate and mimic the training that real markets provide. …” See Ben-Akiva, M., B.
McFadden, and K. Train (2019), “Foundations of Stated Preference Elicitation: Consumer Behavior and
Choice Based Conjoint Analysis,” Foundations and Trends in Econometrics 10, no. 1–2, 1–144, pp. 11, 26. “The
profiles presented [in conjoint analysis] should be believable (and should resemble existing products as much as
possible).” See Rao, V. R. (2014), Applied Conjoint Analysis, Berlin/Heidelberg, Germany: Springer, p. 45.


                                                                                                             32
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 35 of 68



     would lead to consumers being informed at the point of purchase regarding many different

     vehicle defects. This renders his survey unreliable and unable to approximate actual

     purchase behavior.

8.2 Survey Biases

60. It is important to design any survey so as to avoid biases.64 Mr. Gaskin claims that his

     survey is designed to test and value the extent to which respondents put value on the

     adherence of a diesel engine to EPA emission standards during “normal driving.” 65

     However, his survey tests a compounding of both the failure to meet emission standards

     and also (for example) the risk that the manufacturer may “eventually offer a free update

     that reduces the level of NOx emissions during normal driving, but the update may

     somewhat degrade the fuel economy and performance of the vehicle.”66 This additional

     aspect of the feature means that Mr. Gaskin is not addressing the pure or partial effect of

     emission non-compliance but also a possible and unspecified reduction in performance.

     Since any rational consumer will value improved fuel economy (and most will value higher

     performance) all else being equal, this compounding in the survey design biases the

     responses toward a great reduction in value than a survey that is designed to isolate the

     effects of emissions compliance alone. This biases any result of the Gaskin survey in favor

     of higher damages for the Plaintiffs.67

8.3 Implausible and Extreme Combinations of Price and Model




64 Diamond, S. H. (2011), “Reference Guide on Survey Research,” in Reference Manual on Scientific Evidence, 3rd
ed., Washington, DC: The National Academies Press, 359–423, Section IV.A.
65 Gaskin Report, ¶ 16.
66 Gaskin Report, p. 19.
67 The potential (possible) reduction in fuel economy is not the only risk Mr. Gaskin fails to exclude from his

survey. For example, in the real world, the vehicles remained legal to drive and sell despite the violation of
emissions standards; without explaining this fact, the survey may be biased towards a greater reduction in value.


                                                                                                              33
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 36 of 68



61. Mr. Gaskin uses a range of five prices between $16,000 and $40,000 in his conjoint

     design.68 As is obvious from Figure 1 of Mr. Gaskin’s report,69 respondents are exposed

     to highly implausible and non-existent combinations of prices and vehicle models. Across

     all 2019 and 2020 new Audis for sale at the time the survey was administered, the lowest

     starting MSRP is $33,300 (2019 and 2020 Audi A3) – hence, there is no 2019 or 2020 Audi

     with MSRP lower than that price. 70 Yet, Mr. Gaskin exposes respondents to absurd

     combinations such as a “mid-level model” Audi priced at $16,000. Similarly, across all

     2019 and 2020 new VWs for sale, the lowest starting MSRP is $18,745 (2019 Jetta),71 above

     Mr. Gaskin’s lowest price level of $16,000.72

62. Mr. Gaskin’s conjoint survey included many choice tasks with Audis and VWs priced

     below the minimum MSRPs observed in the market. In the conjoint survey, there were

     785 choice tasks with Audis priced at $16,000, 778 choice tasks with Audis with a price of

     $22,000, and 790 choice tasks with Audis with a price of $28,000.73 There were also 774

     choice tasks with VWs with a price of $16,000.74 In total, such profiles appeared in 85.1%



68 Gaskin Report, p. 26.
69 Gaskin Report, Figure 1, p. 6.
70 See “Audi Cars: Sedans - SUVs - Coupes - Convertibles,” Audi, https://www.audiusa.com/models#,

accessed on March 13, 2020; “Audi Cars: Sedans - SUVs - Coupes – Convertibles,” Audi [archived July 27,
2019], https://web.archive.org/web/20190727204126/https://www.audiusa.com/models, accessed on March
13, 2020.
71 See “VW Model Lineup – Cars and SUVs Volkswagen,” Volkswagen, https://www.vw.com/models/,

accessed on March 13, 2020; VW Model Lineup – Cars and SUVs Volkswagen,” Volkswagen [archived July 29,
2019], https://web.archive.org/web/20190729215700/https://www.vw.com/models/, accessed on March 13,
2020.
72 “The profiles presented [in conjoint analysis] should be believable (and should resemble existing products as

much as possible).” See Rao, V. R. (2014), Applied Conjoint Analysis, Berlin/Heidelberg, Germany: Springer, p.
45; “Of general concern is the question about the realism of the task required from interviewees….. If … the
hypothetical objects differ dramatically from the actual objects (products) available, the task will be more
demanding and the judgments may not be as representative of what an individual would actually do in a
marketplace setting.” See Cattin, P. and D. R. Wittink (1982), “Commercial Use of Conjoint Analysis: A
Survey,” Journal of Marketing 46, 3, 44‒53, p. 51.
73 Gaskin production (“Exhibit N_Conjoint Data Listing (nvvw_data).xlsx,” “nvvw.ssi”). See “Workpaper 3 –

Implausible Options.R” for calculations.
74 Gaskin production (“Exhibit N_Conjoint Data Listing (nvvw_data).xlsx,” “nvvw.ssi”). See “Workpaper 3 –

Implausible Options.R” for calculations.


                                                                                                             34
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 37 of 68



     of actual choice tasks presented in the conjoint survey.75 At least one such instance was

     encountered during the conjoint survey by every one of the 221 final respondents.76

63. These implausible combinations of price and model undermine the credibility of the

     survey responses. Respondents are exposed to extremes that they would never encounter

     in the market place. This has very serious detrimental effects on the validity of a conjoint

     design. Mr. Gaskin instructed his respondents to “assume that the vehicle does not vary

     on any other feature other than the features shown” below. Respondents see an Audi

     priced at $16,000—well below what Audis sell for in the real world—and may infer that

     this is a used vehicle or a defective vehicle. Similarly, respondents were also shown VW

     vehicles priced at $40,000. Here they may incorrectly infer these vehicles are heaped with

     luxury options. The effect of unrealistic and extreme hypothetical products in the conjoint

     is also to reduce price sensitivity since respondents do not believe that the only difference

     between conjoint choice alternatives is the stated attributes. It is well known that lowering

     price sensitivity will bias any WTP calculation upward.77

64. Not only does the improper use of prices in the conjoint design render the conjoint results

     unreliable and biased, it also calls into question the arguments made by Mr. Weir that Mr.

     Gaskin used “supply side considerations” in his analysis. Mr. Weir asserts that Mr.
                                                                                78
     Gaskin’s survey “includes market-based price points.”                            In fact, Mr. Gaskin’s

     combinations of price and make are not “market-based” at all in that they are completely




75 Gaskin production (“Exhibit N_Conjoint Data Listing (nvvw_data).xlsx,” “nvvw.ssi”). See “Workpaper 3 –
Implausible Options.R” for calculations.
76 Gaskin production (“Exhibit N_Conjoint Data Listing (nvvw_data).xlsx,” “nvvw.ssi”). See “Workpaper 3 –

Implausible Options.R” for calculations.
77 “If respondents spend survey dollars too liberally, this will make their utility for price too small and it will

exaggerate their apparent willingness to pay for product features.” Orme, B. K., and K. Chrzan (2017),
Becoming an Expert in Conjoint Analysis: Choice Modeling for Pros, Orem, Utah: Sawtooth Software, Inc., p. 195.
78 Weir Report, ¶ 24.




                                                                                                                 35
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 38 of 68



     at variance with actual market pricing. This makes Mr. Gaskin’s and Mr. Weir’s opinions

     and analyses unreliable and contrary to accepted methodologies.

8.4 Product Aggregation

65. The validity of conjoint survey data is dependent critically on how closely the conjoint

     choice exercise approximates the actual purchase decisions of consumers. 79 No one sets

     out to purchase a generic “mid-level” model described by only a handful of features, no

     one of which is demonstrably important to any consumer. Consumers choose between

     specific makes and models of cars.               In order for Mr. Gaskin’s survey to reliably

     approximate reality, the survey must specify the specific make and model of VW and Audi

     vehicles in the same way as many of the car buying websites (such as Kelley Blue Book or

     Edmunds) display information. It is not possible to inquire about a generic vehicle and

     no consumer will ever have had this experience. This is why car manufacturers, who use

     conjoint to measure demand for new product features, often employ explicit prototypes

     of a specific model of car.

66. It is not necessary that every specific product be used in a conjoint but, rather, it is

     important the products used in the choice tasks are exemplars of important product

     features, makes and models.80 Mr. Gaskin’s conjoint design falls far short of this standard

     and is contrary to accepted conjoint methodologies.



79 “The menus of products and their descriptions are designed to realistically mimic a market experience, where
a consumer can choose among various competing products… The goal of a conjoint study designed for
prediction should be to anticipate and mimic the training that real markets provide. …” See Ben-Akiva, M., B.
McFadden, and K. Train (2019), “Foundations of Stated Preference Elicitation: Consumer Behavior and
Choice Based Conjoint Analysis,” Foundations and Trends in Econometrics 10, no. 1–2, 1–144, pp. 11, 26. “The
profiles presented [in conjoint analysis] should be believable (and should resemble existing products as much as
possible).” See Rao, V. R. (2014), Applied Conjoint Analysis, Berlin/Heidelberg, Germany: Springer, p. 45.
80 “It is important to undertake research prior to the conjoint survey design to determine the major and most

important features of the product.” Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,”
Journal of Law and Economics 57, 3, 629–663, p. 642. See also Rao, V. R. (2014), Applied Conjoint Analysis,
Berlin/Heidelberg, Germany: Springer, p. 43: “[S]election of attributes and levels is a very crucial step in the
design of conjoint studies. … The scientific aspects arise from an understanding of the consumer’s choice


                                                                                                             36
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 39 of 68



8.5 Demand Effects

67. Mr. Gaskin did not ask his final survey respondents whether they were aware of litigation

    regarding emissions for diesel-powered vehicles as would be standard in litigation surveys.

    However, in his pre-testing, he did ask respondents “do you have a belief about who might

    be the sponsor of this study?”, to which 8 out of 10 pretest respondents thought that the

    survey sponsors were VW and/or Audi.81 This raises the very real possibility of what

    survey experts call “demand effects,” namely attempts by the respondents to infer the

    purpose of the survey and to bias their responses toward the end of what they think the

    sponsors of the survey want to see.82

8.6 Errors in Sample Screening

68. This litigation only concerns certain models of diesel-powered vehicles and does not

    concern any vehicle powered by a gasoline engine. Mr. Gaskin did not screen to only

    owners of at-issue diesel-powered VW and Audi cars, but included all owners of VW and

    Audi cars of the at-issue models and model years in his survey. Table 3 shows that the

    majority of U.S. VW and Audi sales for at-issue models and model-years are of gasoline-

    powered cars.83


      Table 3: Diesel and Gasoline Shares of Select Audi and Volkswagen Vehicles [1]




process, more specifically salient attributes involved in the choice of an alternative by a majority of target
consumers.”
81 Gaskin Report, Exhibit G, pp. G-1, G-3, G-5, G-7, G-9, G-11, G-13, G-15.
82 Demand effects (also known as demand artifacts) “include all aspects of the experiment which cause the

subject to perceive, interpret, and act upon what he believes is expected or desired of him by the experimenter.
… The effects of demand artifacts pose important threats to both internal and external validity.” See Sawyer,
A. G. (1975), “Demand Artifacts in Laboratory Experiments in Consumer Research,” Journal of Consumer
Research 1, 4, 20–30 at 20. See also Shimp, T. A., E. M. Hyatt, and D. J. Snyder (1991), “A Critical Appraisal of
Demand Artifacts in Consumer Research,” Journal of Consumer Research 18, 3, 273–283.
83 See “Workpaper 4 - Diesel and Gasoline Shares.xlsx” for details.




                                                                                                               37
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 40 of 68



                                                                   As a % of Total New Registrations[2]
             Make                        Model                        Diesel                      Gasoline

          Volkswagen                    Jetta[3]                        31.3%                        67.8%
                                                   [4]
          Volkswagen                    Passat                          30.5%                        69.5%
                                                  [5]
          Volkswagen                    Beetle                           8.9%                        91.1%
          Volkswagen                    Golf[6]                         44.1%                        52.9%
          Audi                          A3[7]                           20.1%                        79.9%


  Source: IHS Data from Stockton Production ("IHS Markit New Summary Registration Data File, 2009 - 2010
  (11_2012 Update).xlsx", "IHS Markit New Summary Registration Data File, 2011 - 2012 (2_2016 Update).xlsx",
  "IHS Markit New Summary Registration Data File, 2013 - 2015 (12_2018 Update).xlsx.")
  Note:

  [1] New registrations for make and model include all at-issue model years included in Gaskin conjoint sample.

  [2] Total includes categories of "Electric" and "Gas + Electric." As a result, Diesel and Gasoline percentages may
  not add up to 100%.
  [3] At-issue model years included are 2009–2015.
  [4] At-issue model years included are 2012–2015.
  [5] At-issue model years included are 2012–2015.
  [6] At-issue model years included are 2010–2015.
  [7] At-issue model years included are 2010–2015. Gasoline percentage includes "Flexible (Gasoline/Ethanol)" fuel
  types.


69. There is no reason to believe that owners of gasoline-powered vehicles have the same

   views about the importance and value of meeting emission standards as owners of diesel

   powered vehicles and neither Mr. Weir nor Mr. Gaskin has substantiated this assumption.

   As noted above, the respondents to Mr. Gaskin’s survey would have been willing to pay

   more for gasoline engines than diesel engines, which is contrary to how gasoline and diesel

   engines were actually priced by VW and Audi. Indeed, Mr. Gaskin cannot prove that any

   of the people responding to his survey were TDI owners and lessees. Since we cannot

   identify which type (gasoline/diesel) of engine is in the vehicles owned by Mr. Gaskin’s

   survey respondents, Mr. Gaskin’s survey cannot be reliably used for any purpose in relation

   to Plaintiffs, who by definition chose to purchase TDI vehicles.

8.7 Sample representativeness




                                                                                                                  38
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 41 of 68



70. In addition to the overarching problem of using the wrong population (including

     consumers who selected gas models), Mr. Gaskin has also not shown that his sample is

     adequately representative in other ways. Mr. Gaskin has a small sample of consumers to

     represent the larger class (which includes the named Plaintiffs). The idea here is that, if

     the sample is representative of the proposed class, then results based on the sample can

     be projected to the larger class (or what statisticians call the population). Mr. Gaskin does

     not provide any discussion of how he ensures that his sample is representative. Among

     others, Allenby and Rossi (2019) discuss this issue at length and conclude that it is the

     responsibility of whomever sponsors a survey to provide affirmative evidence of

     representativeness.84 It should be emphasized that Mr. Gaskin uses what statisticians call

     a “convenience” sample of consumers, constructed by screening respondents from an

     internet panel.85 Internet panels are not representative samples of the U.S. population.

     These are merely panels of people who agree to take surveys for compensation. It is well

     known that internet panels can be biased in their composition with an over representation

     of certain gender, age, and income groups.86 Because the internet providers start with a

     non-representative sample, it is important to inspect your given sample for

     representativeness. Representativeness must be asserted relative to consumer preferences




84 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the
Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, pp.
168–170. See also Diamond, S. H. (2011), “Reference Guide on Survey Research,” in Reference Manual on
Scientific Evidence, 3rd ed., Washington, DC: The National Academies Press, 359–423, p. 380 (“Identification of
a survey population must be followed by selection of a sample that accurately represents that population.”).
85 For a discussion, see Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint

Analysis,” in Handbook of the Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam,
Netherlands: Elsevier, 151–192, p. 169.
86 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
169.


                                                                                                            39
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 42 of 68



     for vehicle features. It is not enough to assert demographic representativeness of the

     sample.87

71. Because Mr. Gaskin did not establish representativeness of his sample, his survey cannot

     be used as a reliable basis for Mr. Weir’s damage calculations. As an example, I can

     demonstrate that Mr. Gaskin’s sample is highly skewed toward female respondents and,

     therefore, it is not representative. Only 42.5 percent of his final sample is male, 88 contrary

     to information from market research surveys of new purchasers of cars indicating that VW

     TDI purchaser are overwhelmingly male.

72. Males constitute 78% of Jetta TDI buyers,89 77% for Passat TDI, 90 and 70% for Golf

     TDI. 91 Hence, Mr. Gaskin’s sample is heavily skewed towards females, and is not

     representative of TDI purchasers. Mr. Gaskin did not inquire of his sample respondents

     whether or not they owned a relevant TDI diesel which is the subject of this litigation.

     The fact that his sample is skewed toward a majority female respondents and he did not

     properly screen to only diesel purchasers, strongly suggests that Mr. Gaskin’s sample

     contains few actual TDI purchasers.

8.8 Sample Size

73. If a conjoint survey is designed properly and without any biases, then the issue becomes

     how many respondents are required to ensure that sampling error is held to an acceptable

     minimum.92 I have already demonstrated that Mr. Gaskin used a non-standard conjoint


87 For a discussion, see Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint
Analysis,” in Handbook of the Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam,
Netherlands: Elsevier, 151–192.
88 Gaskin Production (“Exhibit M_Screener Data Listing.xlsx”).
89 “Volkswagen Brand Customer Profiles, FY 2014,” Volkswagen, VW-VAMDL-02457185–335 at 233.
90 “Volkswagen Brand Customer Profiles, FY 2014,” Volkswagen, VW-VAMDL-02457185–335 at 248..
91 “Volkswagen Brand Customer Profiles, FY 2014,” Volkswagen, VW-VAMDL-02457185–335 at 290..
92 See discussion in Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,”

in Handbook of the Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands:
Elsevier, 151–192, pp. 174–175.


                                                                                                          40
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 43 of 68



     with choice tasks that are far from what consumers experience when they purchase

     vehicles. Moreover, Mr. Gaskin provides no evidence that his results are not biased due

     to lack of representativeness of his sample. For the sake of completeness, I will continue

     and review Mr. Gaskin’s claims regarding sample size.

74. Mr. Gaskin is wrong when he claims, without explanation, that a “sample size of 200

     respondents is more than sufficient for making scientifically valid conclusions.” 93 Mr.

     Gaskin ignores that using conjoint to estimate WTP is more demanding of sample size

     than generic conjoint applications.94 It is well known by expert statisticians that it is not

     possible to determine an adequate sample size prior to a conjoint survey administration.95

     The technical reason for this is that the information matrix for a conjoint model is a

     function of unknown parameters. Simple statistical estimates such as a sample proportion

     (e.g. the fraction of voters in favor of any candidate in any election) do have sample size

     formulas that can be used to guide the choice of sample size. For a sample proportion, a

     relatively small sample size may suffice. However, Mr. Gaskin uses a very complex model

     to estimate the conjoint parameters. Moreover, he undertakes complex calculations using

     the conjoint partworth estimates that are based on his survey data.

75. Mr. Gaskin’s only basis for his incorrect assertion is a citation to chapter 7 of Orme

     (2014). 96 In this chapter, Orme provides a formula which provides a “guideline” on

     sample size. However, Orme is himself highly critical of this formula, calling it a “rule-of-

     thumb.” Orme is correct that this formula was not derived from any rigorous statistical



93 Gaskin Report, ¶ 44.
94 Gaskin Report, ¶ 44.
95 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
175.
96 Gaskin Report, ¶ 44, citing Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan

Beach, CA: Research Publishers LLC, pp. 68–69.


                                                                                                           41
     Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 44 of 68



     analysis but simply a rough and ready “rule-of-thumb.” Orme goes on to caution that this

     “rule-of-thumb” is highly inaccurate and provides an underestimate of an adequate sample

     size. “Over the years, we have become concerned that practitioners use Johnson’s rule-

     of-thumb to justify sample sizes that are too small.”97 Orme is exactly correct on this.

76. The formula referenced by Mr. Gaskin98 does not have any basis in either experience with

     conjoint studies or statistical analysis and is therefore unreliable. To illustrate this, I will

     evaluate the formula for Mr. Gaskin’s study. Mr. Gaskin has 3 choice alternatives (a = 3,

     note this does not include the outside good), a maximum of 5 attribute levels (for price,

     this is the “c” parameter). Mr. Gaskin has 12 choice tasks. Using the “rule-of-thumb”

     formula on the bottom of page 64 of Orme, any sample of size (500*5)/(12*3) = 70 or

     greater would be adequate according to Mr. Gaskin. This is an absurd result which shows

     how completely wrong this “rule-of-thumb” is. In fact, Allenby and Rossi (2019 and 2014)

     discuss this very issue in the computation of WTP (which is what Mr. Gaskin is doing)

     and market prices (which is a much more complicated calculation) and state that sample

     sizes of 500-1000 are often inadequate.99

77. In summary, Mr. Gaskin’s blanket and unsupported assertions regarding sample size

     render his opinions unreliable.


9. Lack of a margin of error




97 Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA: Research Publishers
LLC, p. 69.
98 nta
       ³ 500 where n is the sample size, t is the number of choice tasks, a is the number of choices, and c is the
    c
maximum number of attributes.
99 Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint Analysis,” in Handbook of the

Economics of Marketing, Volume 1, J. Dube and P. E. Rossi eds, Amsterdam, Netherlands: Elsevier, 151–192, p.
175; Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of Law and Economics 57, 3,
629–663, p. 660.


                                                                                                               42
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 45 of 68



78. Mr. Gaskin has also violated a fundamental rule for the presentation of statistical evidence.

      Mr. Gaskin’s ultimate calculation, and the only calculation which Mr. Weir uses, is a

      reduction in “market value” expressed as a percentage. Mr. Gaskin incorrectly claims that

      the “defeat device” caused an 8.5 percent reduction in market value. This 8.5 percent is

      based on complicated calculations performed on conjoint survey data. Any calculation

      based on data is called an estimator by statisticians. The resulting calculations are a

      statistical estimate. All statistical estimates contain sampling error. For example, if we

      were to take a small sample of U.S. adults and measure the proportion of that sample that

      has brown eyes, it would be irresponsible for a statistician to pretend that this estimate

      does not have sampling error. Mr. Gaskin’s analysis is unreliable in this respect. He offers

      no discussion in his report regarding the sampling error which, by definition, would afflict

      his estimates of the percentage reduction in “market value.”

79. All statistically derived estimates must be accompanied by a margin of error calculation. 100

      In fact, an estimate without such a margin of error is useless as we cannot evaluate the

      quality of the estimate. If the margin of error in Mr. Gaskin’s 8.5 percent reduction in

      WTP is also 8.5 percent or higher, then we don’t even know if there actually was any

      reduction of WTP. The data would be consistent with either no reduction or a very large

      reduction. Typically, we evaluate the quality of a statistical estimate by the ratio of the




100“[A]n estimate based on a sample will differ from the exact population value, because of random error. The
standard error gives the likely size of the random error. If the standard error is small, random error probably
has little effect. If the standard error is large, the estimate may be seriously wrong.” See Kaye, D. H., and D. A.
Freedman, “Reference Guide on Statistics,” in Reference Manual on Scientific Evidence, 3rd ed., Washington, DC:
The National Academies Press, 211–302, p. 246. “Experts who collect survey data, along with the professions
that rely on those surveys, may differ in some of their methodological standards and principles. An assessment
of the precision of sample estimates and an evaluation of the sources and magnitude of likely bias are required
to distinguish methods that are acceptable from methods that are not.” See Diamond, S. H. (2011), “Reference
Guide on Survey Research,” in Reference Manual on Scientific Evidence, 3rd ed., Washington, DC: The National
Academies Press, 359–423, p. 364, footnote 16.


                                                                                                                43
      Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 46 of 68



      estimate to the margin of error. In the example that I just gave, the relative sampling error

      is 100 percent or greater. This would be an unacceptable relative error.

80. At the very least, Mr. Gaskin’s estimates are unusable without a valid method for

      computing a margin of error.


10. Non-Uniform Price Premia Across Different Years, Makes, and Models of
Vehicles

81. Mr. Weir’s calculation is also flawed on a fundamental level. Mr. Weir opines that any

      premium calculation can be expressed as a percentage (e.g. 8.5 percent) and that this

      percentage can be applied in a uniform fashion to all years, makes and models of vehicles

      in this matter. This is purely an assumption which is not supported by any data or

      economic argument. In fact, Mr. Gaskin’s own attempts to compute a percentage directly

      refute this assumption made by Mr. Weir. As I have shown in Section 7.3 above, this

      percentage is highly sensitive to the base price used by Mr. Gaskin in his WTP calculations.

      For example, a base price of $16,000 results in an alleged premium of 60.5 percent.

82. Mr. Gaskin’s own survey data can also be used to directly refute Mr. Weir’s assumption of

      a constant percentage premium over all models. For example, Mr. Gaskin’s WTP

      percentage is only 6.6 percent for the sub-sample of Passat owners and 5.7 percent for the

      sub-sample of VW Beetle owners in Mr. Gaskin’s survey.101

83. The key question for the purposes of a proper WTP analysis is whether or not consumer

      preferences for compliance with EPA emission standards vary across a widely different

      set of vehicles, from relatively inexpensive utilitarian VW cars to luxury Audi models. Mr.



101 These values are derived by replicating Mr. Gaskin’s calculations while restricting the respondents included
in the simulator to only those who answered that they owned (1) Passats, and (2) Beetles. See Gaskin
Production (“Exhibit N_Conjoint Data Listing (nvvw_data).xlsx”, “nvvw.ssi”) and “Workpaper 5 - Gaskin
Exhibit K - By Model.xlsx”.


                                                                                                               44
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 47 of 68



   Weir has not shown his assumption that consumer preferences remain the same across all

   vehicle makes and models is correct. Consumer preferences vary widely across makes and

   models and, without evidence to the contrary, Mr. Weir’s damages calculations are based

   on an invalid assumption.


11. Conclusions

84. Neither Mr. Weir nor Mr. Gaskin have produced a reliable method by which damages for

   the Plaintiffs in this case could be determined. Mr. Weir endorses a theory of damages

   which is the reduction of “market value” associated with the failure to disclose the “defeat

   device.” In simple terms, Mr. Weir suggests that class members “overpaid” for their

   vehicles because the marketplace was not aware of the “defeat device.” He offers two

   damage calculations: (a) a percentage reduction in “market value” provided by Mr. Gaskin

   and simply applies this percentage to the prices actually paid by class members; (b) he

   offers, without explanation or justification, an alternative damage method where he

   computes an “offsetting” quantity to the result of simple application of a percentage

   reduction.

85. The validity of the Weir-Gaskin damage approach hinges on whether or not they have a

   valid method to infer what market prices would prevail in the counterfactual, “but-for”

   world in which the “defeat device” was known in the marketplace. While Mr. Weir does

   observe the actual prices paid by Plaintiffs, he does not observe or demonstrate the market

   price that would prevail in the “but-for” world. Thus, the entire validity of the Gaskin-

   Weir analysis is dependent on their ability to estimate this “but-for” market price. Nothing

   in Mr. Gaskin’s conjoint survey or analysis provides that price. A conjoint survey is only

   a measurement of demand – it does not provide any information about supply. Mr. Gaskin

   has clearly explained that he will compute the reduction in what he calls “market value” as

                                                                                            45
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 48 of 68



   that reduction in price necessary to equate the demand for a specific hypothetical vehicle

   with disclosure of the “defeat device.” This is the definition of the reduction in WTP on

   the basis of disclosure. It is not, nor can it ever be, a reliable measure of market price.

86. Therefore, the Gaskin-Weir methodology is invalid and unreliable to compute the market

   price in the “but-for” world. Both Mr. Weir and Mr. Gaskin claim, incorrectly, to have

   undertaken “supply considerations.” The only information that they claim is evidence of

   “supply consideration” is the prices actually paid and the number of vehicles actually sold.

   This is not sufficient to compute a market price in a different, hypothetical world in which

   the “defeat device” is known to the marketplace, because the change in the seller’s

   willingness to sell would affect the price and quantity of vehicles available to the market.

   And, as I show above, Mr. Gaskin’s survey does not use market prices for VW and Audi

   vehicles consistent with real-world prices.

87. In his report, Mr. Gaskin only reported one “market value” reduction estimate of 8.5

   percent. He does not reveal that this percentage in only one of ten different percentages

   he computed.      These nine other numbers range as high as 60.5 percent.                 The

   extraordinarily wide range of these numbers shows the profound unreliability of Mr.

   Gaskin’s survey and method even for the task of computing a reduction in Willingness To

   Pay.

88. Finally, Mr. Gaskin erred in the design of his survey in many ways, including (most

   egregiously) by including owners of vehicles with gasoline engines even though the issue

   in this matter only applies to certain diesel-powered vehicles. This flaw and the others

   described in my report renders his analysis, and any conclusions drawn by Mr. Weir based

   on Mr. Gaskin’s survey, unreliable and irrelevant to this case.




                                                                                                 46
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 49 of 68



Respectfully submitted,




__________________________________________
Peter E. Rossi
March 13, 2020




                                                                       47
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 50 of 68



                                        Appendix A


                                  CURRICULUM VITAE
                                    PETER E. ROSSI


Date of Birth: November 25, 1955
Citizenship: United States

Business address

Anderson School of Management/UCLA
110 Westwood Plaza, B5.15
Los Angeles, CA 90095

email: perossichi@gmail.com

Education

B.A., 1976, Oberlin College (Mathematics and History).
M.B.A., 1980, Graduate School of Business, The University of Chicago (Management
Science).
Ph.D., 1984, Graduate School of Business, The University of Chicago (Econometrics).
Dissertation Title: "Specification and Analysis of Econometric Production Models."

Fellowships, Honors, and Grants

Phi Beta Kappa Zeta of Ohio, elected 1975.

University of Chicago Fellowship, 1978-1980. G.M. Fellowship, University of Chicago,
1980-1981.

Kellogg Research Chair, Northwestern University, 1983-84.

1987 Savage Prize for best dissertation in Bayesian Econometrics and Statistics.

I. B. M. Scholar, Graduate School of Business, University of Chicago, 1988-89.

Bozell, Jacobs, Kenyon and Eckhardt Faculty Scholar, Graduate School of Business,
University of Chicago, 1994-95.

Elected Fellow, American Statistical Association, June 1998.

1999 Mitchell Prize for Best Applications Paper in Bayesian Statistics for "Estimating Price
Elasticities with Theory-based Priors (with A. Montgomery),"
awarded by American Statistical Association, Bayesian Statistics Section.


                                                                                           48
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 51 of 68



2000 Arthur Kelly Faculty Prize, GSB, U of Chicago, (awarded bi-annually for service to
school).

"Bayesian Analysis of Stochastic Volatility Models" named one of most influential articles in
twentieth anniversary issue of Journal of Business and Economic Statistics (2002).

Named Fellow, Journal of Econometrics, 2001.

2010 Long-term Impact Award, Marketing Science Society (with Greg Allenby).

2016 Dean's Prize for Exceptional Faculty Mentorship of PhD Students.

2019, Elected INFORMS Society of Marketing Fellow.

Areas of Research Interest

Marketing: Brand Choice, Target Marketing, Price Promotions, Consumer Heterogeneity,
Couponing, Search Theory, Direct Marketing

Econometrics: Hypothesis testing in systems of equations, non-nested hypothesis-testing
procedures, Bayesian methods, limited dependent variable models, non-parametric time
series methods.

Microeconomics: demand analysis applied to individual consumer expenditure data.

Positions Held

Analyst, Abt Associates Inc., 1976-1977.
Consultant, SRI International Inc., 1978.
Research Assistant, University of Chicago, 1979-1981.
Lecturer in Managerial Economics, Kellogg Graduate School of Management, Northwestern
University, 1981-1983.
Assistant Professor of Managerial Economics, Kellogg Graduate School of Management,
Northwestern University, 1983-86.
Visiting Assistant Professor of Econometrics and Statistics, Graduate School of Business,
The University of Chicago, 1985-1986.
Assistant Professor of Econometrics and Statistics, Graduate School of Business, The
University of Chicago, 1986-1990.
Associate Professor of Econometrics and Statistics, Graduate School of Business, The
University of Chicago, 1990-1994.
Professor of Marketing, Econometrics and Statistics, Graduate School of Business,
University of Chicago, 1994-1997.
Joseph T. and Bernice S. Lewis Professor of Marketing and Statistics, Booth School of
Business, University of Chicago, 1997-2010.
James Collins Professor of Marketing, Statistics, and Economics, Anderson School of
Management, UCLA, 2010-present.



                                                                                           49
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 52 of 68



Consultant for RFG Options, Harris Bank, Hull Trading, GE Capital, Ernst and Young,
KPMG Peat Marwick, Abbott Labs, Department of Defense, Booz Allen and Hamilton,
Arthur Andersen, Kestenbaum and Company, Oliver, Wyman and Co.

Expert Witness for various legal proceedings involving statistical analysis, survey sampling,
marketing and pricing, anti-trust, valuation of lost personal and business income, franchise
rights, patent and trademark infringement, bio-statistics and job discrimination, and
trademark infringement. Law firms involved include: Ross and Hardies, Rudnick and Wolfe,
Seyfarth and Shaw, Sidley and Austin, Winston and Strawn, Arnold, White and Durkee,
Hinshaw and Culbertson, Kirkland and Ellis, Cravath, Swaine and Moore, Mayer, Brown
and Platt, Howrey, Bryan Cave LLP, Jones Day, Latham and Watkins, WilmerHale.

Publications: (click on links below to open full article in pdf)

Google Scholar Cites: 18,500+, H-index: 50 as of 9/19. Google Scholar Citations.

Software

R package, bayesm, downloaded more than 130,000 times from RStudio mirror alone in the
year ending 7/30/19.

Books

Modelling Stock Market Volatility: Bridging the Gap to Continuous Time (1996), San Diego:
Academic Press (editor).

Bayesian Statistics and Marketing, with G. Allenby and R. McCulloch (2005), John Wiley &
Sons, Probability and Statistics Series.

Bayesian Semi-Parametric and Non-Parametric Methods in Marketing and Micro-
Econometrics (2014), Princeton University Press.

Handbook of the Economics of Marketing (2019), Elsevier (co-editor with JP Dube).

Working Papers

Available on SSRN

Articles

       All articles are the sole copyright of the respective publishers. Materials are
provided for educational use only.

"Inferences for Product Competition and Separable Demand" (2019) with A. Smith and G.
Allenby, Marketing Science, 38, No. 4, 690-710.




                                                                                            50
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 53 of 68



"The Value of Flexible Work: Evidence from Uber Drivers" (2019) with J. Chevalier, K.
Chen, and E. Olsen, Journal of Political Economy 127, No. 6, 2735-2794.

"Income and Wealth Effects on Private Label Demand" (2018) with G. Hitsch and JP
Dube, Marketing Science, 37, No. 1, 22-53.

"Economic Valuation of Product Features" (2014) with G. Allenby, J. Howell, and J.
Brazell, Quantitative Marketing and Economics 12, 4, 421-456.

"All Roads Lead to Arnold" (2014), Econometric Reviews 33, 1-4, 421-423.

"Even the Rich Can Make Themselves Poor: a critical examination of the use of IV methods
in marketing" (2014), Marketing Science, 33, No. 5, 655-672.

"Valuation of Patented Product Features" (2014) with G. Allenby, J. Howell, and J.
Brazell, Journal of Law and Economics, 57, 629-663.

"Plausibly Exogenous" (2012) with T. Conley and C. Hansen, Review of Economics and Statistics,
94, pp. 260-272.

"State Dependence and Alternative Explanations for Consumer Inertia" (2010) with J.
P. Dubé, and G. J. Hitsch, Rand Journal of Economics, Vol 41, No 3, 417-445.

"A Model for Trade-Up and Change in Considered Brands” (2010) with G. M. Allenby and
M. J. Garratt , Marketing Science, 29, No. 1, January-February, pp. 40-56.

"Do Switching Costs Make Markets Less Competitive?” and "Commentaries and Rejoinder
to Shin and Sudhir and to Cabral" (2009) with G. J. Hitsch and J. P. Dubé, Journal of
Marketing Research, Vol. XLVI, August.

"Bayesian Analysis of Random Coefficient Logit Models Using Aggregate Data" (2009) with
R. Jiang and P. Manchanda, Journal of Econometrics, Vol.149, April, pp. 136-148.

"Teaching Bayesian Statistics to Marketing and Business Students" (2008) with G.
Allenby, The American Statistician, August, 62, No. 3, 195-198.

“A Semi-Parametric Bayesian Approach to the Instrumental Variable Problem” (2008) with
T. Conley, C. Hansen and R. McCulloch, Journal of Econometrics, 144, 276–305.

"Category Pricing with State Dependent Utility," (2008) with J. P. Dubé, G. J. Hitsch, and
M. Vitorino , Marketing Science, 27, No. 3, May–June, pp. 417–429.

"Product Attributes and Models of Multiple Discreteness" (2007) with J. Kim and G.
Allenby (2007), Journal of Econometrics, 138, pp. 208-230.




                                                                                             51
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 54 of 68



"Structural Modeling in Marketing: Review and Assessment" (2006) with P. Chintagunta, T.
Erdem and M. Wedel (2006), Marketing Science, Vol. 25, No. 6, November–December, 581-
605.

"A Direct Approach to Data Fusion" (2006) with Z. Gilula and R. McCulloch, Journal of
Marketing Research, Vol. XLIII, February, 73-83.

"Structural Modeling and Policy Simulation" (2005) with B.Bronnenberg and
N.Vilcassim, Journal of Marketing Research, Vol. XLII, February, 22–26.

"Response Modeling with Non-random Marketing Mix Variables” (2004) with P.
Chintagunta and P. Manchanda, Journal of Marketing Research, Vol. XLI, November, 467–478.

"The Role of Retail Competition and Retail Strategy as Drivers of Promotional Sensitivity"
(2004) with P. Boatwright and S. Dhar, Quantitative Marketing and Economics, 2, 169–190.

"Bayesian analysis of stochastic volatility models with fat-tails and correlated errors" (2004)
with E. Jacquier and N. Polson, Journal of Econometrics, 122, 185-212 .

"Bayesian Statistics and Marketing" (2003) with G. Allenby, Marketing Science, 22, Summer,
304-329.

"Why Don't Prices Rise During Periods of Peak Demand?" (2003) with J. Chevalier and A.
Kashyap, AER, 93(1), 15-37.

"Modeling Consumer Demand for Variety" (2002) with G. Allenby and J. Kim, Marketing
Science, 21, Summer, 229-250.

"Overcoming Scale Usage Heterogeneity: a Bayesian Hierarchical Approach" (2001) with G.
Allenby and Z. Gilula, Journal of the American Statistical Association 96, 20-31.

"Bayesian Analysis of the Multinomial Probit Model with Fully Identified Parameters" (2000)
with R. McCulloch, Journal of Econometrics, 99, 173-193.

"Statistics and Marketing" (2000) with G. Allenby, Journal of the American Statistical
Association, 65, 635-638.

"Account-Level Modeling for Trade Promotion: An Application of a Constrained Parameter
Hierarchical Model" (1999) with P. Boatwright and R. McCulloch, JASA , 94,
December, 1063-1073.

"Estimating Price Elasticities with Theory-Based Priors," (1999) with A.
Montgomery, Journal of Marketing Research 36, 413-423.

"Marketing Models of Consumer Heterogeneity" (1999) with G. Allenby, Journal of
Econometrics, 89, 57-78.



                                                                                              52
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 55 of 68



"Similarities in Choice Behavior Across Product Categories" (1998) with A.
Ainslie, Marketing Science, 17, 2, 91-106.

"On the Taxation of Capital Income,"(1997), Journal of Economic Theory, 73, 93-117(with L.
Jones and R. Manuelli).

"The Value of Purchase History Data in Target Marketing" (1996) with G. Allenby and R.
McCulloch, Marketing Science, 15, 4, 321-340.

"Modelling the Distribution of Price Sensitivity and Implications for Optimal Retail Pricing"
(1995) with B. Kim and R. Blattberg, Journal of Business and Economics Statistics, 13, 291-304.

"Determinants of Store-level Price Elasticity" (1995) with S. Hoch, B. Kim and A.
Montgomery, Journal of Marketing Research, 32, 17-29.

"Advances in Random Utility Models," (1994) with Joel Horowitz, et al, Marketing Letters, 5,
311-322.

"Bayesian Analysis of Stochastic Volatility Models" (1994) with N. Polson and E.
Jacquier, Journal of Business and Economic Statistics, 12 , 371-418.

"Purchase Frequency, Sample Selection and Price Sensitivity" (1994) with B. Kim , Marketing
Letters (1994), 5, 57-68.

"An Exact Likelihood Analysis of the Multinomial Probit Model" (1994) with R. McCulloch
(1994), Journal of Econometrics, 64, 207-240.

"A Marginal-Predictive Approach to Estimating Household Parameters" (1993) with G.
Allenby, Marketing Letters, 4, 227-239.

"Nonlinear Dynamic Structures" (1993) with A. R. Gallant and G. Tauchen, Econometrica 61,
871-908.

"Optimal Taxation in Models of Endogenous Growth" (1993) with L. Jones and R.
Manuelli, Journal of Political Economy, 485-517.

"A Bayesian Approach to Estimating Household Parameters" (1993) with G. Allenby, Journal
of Marketing Research, 171-182.

"Bayes Factors for Nonlinear Hypotheses and Likelihood Distributions" (1992) with R.
McCulloch, Biometrika 79, 4, 663-676.

"Stock Prices and Volume" (1992) with A. R. Gallant and G. Tauchen, Review of Financial
Studies, 5, 199-242.

"Quality Perceptions and Asymmetric Switching Between Brands" (1991) with G.
Allenby, Marketing Science, 10, 185-204.


                                                                                             53
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 56 of 68



"Posterior, Predictive, and Utility-Based Approaches to Testing the Arbitrage Pricing
Theory" (1991) with R. McCulloch, Journal of Financial Economics 2, 8, 7-38.

"A Bayesian Approach to Testing the Arbitrage Pricing Theory" (1991) with R.
McCulloch, Journal of Econometrics 49, 141-168.

"There is No Aggregation Bias: Why Macro Logit Models Work" (1991) with G.
Allenby Journal of Business and Economic Statistics, 9, 2-14.

"Econometric Theory Interview with Arnold Zellner" (1989) Econometric Theory, 5, 287-317.

"Comparison of Functional Forms in Production" (1985) Journal of Econometrics 30 (1985)
345-361.

"Bayesian Analysis of Dichotomous Quantal Response Models" (1984) with A.
Zellner,Journal of Econometrics, 25, 365-394.

"Asymptotic Search Behavior Based on the Weibull Distribution" (1979) Economics Letters 3,
211-213.

"The Cost of Search and Rational Random Behavior" (1979), Economics Letters, 3, 5-8.

"The Independence Transformation of Specific Substitutes and Specific Complements"
(1979), Economics Letters, 2, 299-301.

"Body Time and Social Time: Mood Patterns by Menstrual Cycle Phase and Day of the
Week" (1977) with A. S. Rossi, Social Science Research, 6, 273-308.

Book Chapters

"Economic Foundations of Conjoint Analysis," (2019) with G. Allenby and N. Hardt,
in Handbook of the Economics of Marketing, J.P. Dube and P. Rossi, eds. Elsevier.

"Inference for Marketing Decisions" (2019) with G. Allenby in Handbook of the Economics of
Marketing, J.P. Dube and P. Rossi, eds. Elsevier.

"Bayesian Econometrics" (2018)) with G. Allenby in Handbook of Marketing Analytics:
Methods and Applications in Marketing Management, Public Policy, and Litigation Support,
N. Mizik and D. Hanssens, eds, Edward Elgar Publishing.

"Causal Inference in Marketing Applications" (2018) in Handbook of Marketing Analytics:
Methods and Applications in Marketing Management, Public Policy, and Litigation Support,
N. Mizik and D. Hanssens, eds, Edward Elgar Publishing.

"Feature Valuation Using Equilibrium Analysis" (2018) with J. R. Howell and G. Allenby
in Handbook of Marketing Analytics: Methods and Applications in Marketing Management,



                                                                                             54
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 57 of 68



Public Policy, and Litigation Support, N. Mizik and D. Hanssens, eds, Edward Elgar
Publishing.

"Economics Models of Choice" (2017 ) with G. Allenby and J. Kim in Handbook of Marketing
Decision Models, B. Wierenga and R. Lands, eds, 199-222, Springer.

"Bayesian Applications in Marketing" (2011) with G. Allenby in Handbook of Bayesian
Econometrics (Geweke, Koop, and Van Dijk eds), Chapter 8, pp. 390-438, Oxford: Oxford
University Press.

"Choice Models in Marketing: Economic Assumptions, Challenges and Trends" (2009) with
S. Chandukala, J. Kim, T. Otter, and G. Allenby in Foundations and Trends in Marketing, 2, No.
2, 97-184, Now Publishers.

"Hierarchial Bayes Models: A Practitioner's Guide" (2006) with G. Allenby in Handbook of
Marketing Research, R. Grover and M.Vriens (eds.), Sage Publications."

"When BDT in Marketing Meant Bayesian Decision Theory: The Influence of Paul Green's
Research" (2004) with E. Bradlow, P. Lenk, and G. Allenby, in Marketing Research and
Modeling: Progress and Prospects, A Tribute to Paul Green, Y. Wind and P.E. Green (eds.), p. 17-
39, Kluwer Academic Press.

"Bayesian Analysis of Multinomial Probit Model" (2000) with R. McCulloch Simulation-Based
Inference in Econometrics, (Mariano, Weeks and Schuermann, eds), Cambridge: Cambridge
University.

"Existence of Bayes Estimators for the Binomial Logit Model" (1996) in D. Berry, K.
Chaloner, and J. Geweke (eds), Bayesian Statistics and Econometrics: Essays in Honor of Arnold
Zellner, New York: John Wiley and Sons, 91-100.

"Bayes Factors for Testing the Equality of Covariance Matrix Eigenvalues" (1996)
in Modelling and Prediction, W. Johnson (ed), New York: Springer, 305-314.

"Hierarchical Modelling of Consumer Heterogeneity: An Application to Target
Marketing"(1995) in Case Studies in Bayesian Statistics, Kass and Singpurwalla (eds), New York:
Springer Verlag., 323-350.

"Comparison of Dynamic Factor Demand Model," (1987) in Austin Symposia in Economics:
Dynamic Econometric Models, Cambridge: Cambridge University Press.

"Evaluating the Methodology of Social Experiments" (1985) in The Income Maintenance
Experiments edited by J. Peckman, Boston: Federal Reserve Bank of Boston (with A. Zellner).

Misc Articles

"Calculating Reasonable Royalty Damages Using Conjoint Analysis," (2017) with G. Allenby,
L. Cameron, J. Verlinda and Y. Li, AIPLA Quarterly Journal, 45, 234-253.


                                                                                                 55
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 58 of 68



"The HB Revolution" (2004) with G. Allenby and D. Bakken, (2004), Marketing
Research, Summer, 20-25.

"Making Sense of Scanner Data" (2000) with P. Delurgio and D. Kantor, Harvard Business
Review, March-April, 24.

Discussions

"Both Network Effects and Quality are Important" (2009) Journal of Marketing Research,
XLVI, April.
"Discussion: 'Statistical Properties of Generalized Method of Moments Estimates Using
Financial Market Data'" (1986) Journal of Business and Economic Statistics, 4, 417-419.

PhD Students

Eric Gyhsels (84), Professor of Economics, University of North Carolina
Greg Allenby (88), Kurtz Professor of Marketing, Ohio State University
Eric Jacquier (91), Associate Professor of Finance, HEC Montreal
Byung-Do Kim (92), Professor of Marketing, Seoul National University
Alan Montgomery (94), Associate Professor of Marketing, CMU
Peter Boatwright (98), Associate Professor of Marketing, CMU
Andrew Ainslie (98), Professor of Marketing, Simon School of Business, University of
Rochester
Renna Jiang (09), Assistant Professor of Marketing, UC Davis

Professional Activities

Associate Editor, Journal of Business and Economic Statistics 1986-1988
Associate Editor, Journal of Econometrics, 1987-1995.
Member, Editorial Board Marketing Science, 1994-2003.
Member, Editorial Board, Journal of Marketing Research, 1998- .
Associate Editor, Journal of American Statistical Association (applications section), 1995–2001.

Founding Editor (with Rajiv Lal), Quantitative Marketing and Economics, 2000-2010.

Senior Editor, Marketing Science, 2015-2018.

Chair, Business and Economics Section, American Statistical Association, 1995.
Seminar Leader, NBER/NSF Seminar on Bayesian Inference in Econometrics, 1995-1998.
Member, Savage Award Committee, ASA, 1995-2000.
Member, Advanced Research Forum Program Committee, AMA, 2000-2003

Referee for Econometrica, Journal of Econometrics, Journal of Political Economy, Journal of the American
Statistical Association, American Statistician, Econometric Theory, Journal of Applied
Econometrics, Journal of Business, Marketing Science, Review of Financial Studies, Review of Economics
and Statistics, Management Science, Journal of Marketing Research, Journal of the Royal Statistical Society.



                                                                                                         56
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 59 of 68




Service Activities

Anderson/UCLA

Vice-Chair, FEC (faculty policy committee advisory to Dean), 2013-2014.
Chair, Staffing Committee, 2012-13.
Chair, MFE Review Committee, 2012.
Member, Committee to propose and develop MSBA (MS in Business Analytics) degree,
2015- .

Chicago Booth

Director, Strategic Marketing Management (short course exec ed program), 96-09.
Chair, Deans Reappointment Committee, 05.
Elected member, Dean’s Search Committee, 96.
Elected member, Dean’s Policy Committee, 96-09.
Chair of Recruiting, Marketing Group, 96-00, 01-03, 05-09.
Course Scheduler, Marketing Group, 96-00.
Founder, Kilts Center for Marketing




                                                                                   57
  Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 60 of 68



                                         Appendix B

                             Prior Testimony (last four years)

2016   In re Anthem, Inc. Data Breach Litigation, US District Court, Northern District of
       California, San Jose Division. Deposition testimony.

2016   Alvin Todd, et al v. Tempur-Sealy, US District Court, Northern Division of California.
       Retained by Plaintiffs. Deposition testimony.

2016   Dzielak et al v. Whirlpool Corporation, US District Court, District of New Jersey.
       Deposition testimony.

2017   Dyson v. SharkNinja, US District Court, Northern District of Illinois, Eastern
       Division. Deposition testimony.

2017   The People of the State of California acting by and through Orange County District
       Attorney Tony Rackauckas v. General Motors, LLC, US District Court, Central
       District of California. Deposition testimony.

2017   In re GM LLC Ignition Switch Litigation, US District Court, Southern District of
       NY. Deposition testimony.

2018   USA v. ATT/Time Warner, US District Court, Washington DC. Deposition and trial
       testimony.

2018   In re Navistar Maxxforce Engines Mktg., Sales Practices and Products Liability
       Litigation, US District Court, Northern District of Illinois, Eastern Division. Deposition
       testimony.

2018   In Premera Blue Cross Customer Data § Security Breach ligitation, US District Court,
       Oregon. Deposition testimony.

2018   Blitz v. Monsanto, US District Court, Western District of Wisconsin. Deposition
       testimony.

2018   Nestle USA v. Crest Foods, US District Court, Central District of California.
       Deposition testimony.

2019   Riley Johannessohn et al. v. Polaris Industries, Inc., US District Court, District of
       Minnesota. Deposition testimony.

2019   Nestle SA v. Crest Foods, International Arbitration. Testimony.

2019   Stockinger et al. v. Toyota Motor Sales, U.S.A., Inc., US District Court, Central District
       of California. Deposition testimony.




                                                                                               58
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 61 of 68



                                         Appendix C

                                Documents Considered List

Academic Articles

   Allenby, G. M. et al. (2014), “Economic Valuation of Product Features,” Quantitative
    Marketing and Economics 12, 4, 421–456.
   Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of Law and
    Economics 57, 3, 629–663.
   Ben-Akiva, M., B. McFadden, and K. Train (2019), “Foundations of Stated Preference
    Elicitation: Consumer Behavior and Choice Based Conjoint Analysis,” Foundations and
    Trends in Econometrics 10, no. 1–2, 1–144.
   Cattin, P. and D. R. Wittink (1982), “Commercial Use of Conjoint Analysis: A Survey,”
    Journal of Marketing 46, 3, 44‒53.
   Sawyer, A. G. (1975), “Demand Artifacts in Laboratory Experiments in Consumer
    Research,” Journal of Consumer Research 1, 4, 20–30.
   Shimp, T. A., E. M. Hyatt, and D. J. Snyder (1991), “A Critical Appraisal of Demand
    Artifacts in Consumer Research,” Journal of Consumer Research 18, 3, 273–283.

Books

   Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint
    Analysis,” in Handbook of the Economics of Marketing, Volume 1, J. Dube and P. E. Rossi
    eds, Amsterdam, Netherlands: Elsevier, 151–192.
   Diamond, S. H. (2011), “Reference Guide on Survey Research,” in Reference Manual on
    Scientific Evidence, 3rd ed., Washington, DC: The National Academies Press, 359–423.
   Kaye, D. H., and D. A. Freedman, “Reference Guide on Statistics,” in Reference Manual on
    Scientific Evidence, 3rd ed., Washington, DC: The National Academies Press, 211–302.
   Orme, B. K. (2014), Getting Started with Conjoint Analysis, 3rd ed., Manhattan Beach, CA:
    Research Publishers LLC.
   Orme, B. K., and K. Chrzan (2017), Becoming an Expert in Conjoint Analysis: Choice Modeling
    for Pros, Orem, Utah: Sawtooth Software, Inc.
   Pindyck, R. S., and D. L. Rubenfeld (2013), Microeconomics, 8th ed., Upper Saddle River,
    NJ: Pearson Education Limited.
   Rao, V. R. (2014), Applied Conjoint Analysis, Berlin/Heidelberg, Germany: Springer.
   Rossi, P.E., G. M. Allenby, and R. McCulloch (2005), Bayesian Statistics and Marketing,
    England: John Wiley & Sons, Ltd.


                                                                                                59
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 62 of 68




IHS Data Produced by Mr. Stockton

   “IHS Markit New Summary Registration Data File, 2009 - 2010 (11_2012 Update).xlsx”
   “IHS Markit New Summary Registration Data File, 2011 - 2012 (2_2016 Update).xlsx”
   “IHS Markit New Summary Registration Data File, 2013 - 2015 (12_2018 Update).xlsx”

Expert Reports and Supporting materials

   Declaration of Colin B. Weir and supporting materials, February 14, 2020.
   Expert Report of Steven P. Gaskin and supporting materials, February 14, 2020.

Legal Documents

   First Amended Class Action Complaint, Jennifer Nemet et al., v. Volkswagen Group of
    America, Inc. et al., Docket No. 3:17-CV-04372-CRB, November 2, 2018.

Bates Stamped Documents

   VW-Pre-NOV-00000005–59
   VW-Pre-NOV-00000060–79
   VW-VAMDL-02457185–335

Websites

   “Audi Cars: Sedans - SUVs - Coupes – Convertibles,” Audi [archived July 27, 2019],
    https://web.archive.org/web/20190727204126/https://www.audiusa.com/models,
    accessed on March 13, 2020.
   “Audi Cars: Sedans - SUVs - Coupes - Convertibles,” Audi,
    https://www.audiusa.com/models#, accessed on March 13, 2020.
   “Buyers Guide: 2011 Audi A3,” Motortrend,
    https://www.motortrend.com/cars/audi/a3/2011/, accessed on March 11, 2020.
   “VW Model Lineup – Cars and SUVs Volkswagen,” Volkswagen [archived July 29, 2019],
    https://web.archive.org/web/20190729215700/https://www.vw.com/models/,
    accessed on March 13, 2020.
   “VW Model Lineup – Cars and SUVs Volkswagen,” Volkswagen,
    https://www.vw.com/models/, accessed on March 13, 2020.




                                                                                          60
    Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 63 of 68



                                                                            Appendix D

                             Mr. Gaskin’s Reduction in Market Value is Change in WTP

Mr. Gaskin uses a conjoint “market simulation” to determine the change in price necessary

to equate the sales of two VW products that are identical in all features except the presence

of the “defeat device.” He calculates the reduction in “price” required to equate the sales

(market share) of the vehicle with the “defeat device” with the vehicle without the “defeat

device.”

To simplify this discussion, I will assume a linear price term; all the results here go through

with a piece-wise linear price function.

According to the logit model, the expected market share for products depends on the

conjoint partworths and the levels of product attribute. Mr. Gaskin considers two products

whose conjoint utility can be written as follows:

     1. Utility of product without the “defeat device”: U1 = g + b p P

     2. Utility of product with the “defeat device”: U1 = g + d defeat + b p Pdefeat

Here, d defeat , is the partworth for “defeat device” (presumably negative). P is the price

without “defeat device” and Pdefeat is the price with the “defeat device.”

Equating the expected market share for these two products, we can solve for the change in

price.

         g +d defeat + b p Pdefeat                              g +b p P
       e                                                      e
 g +d defeat + b p Pdefeat       g +b p P
                                            =   g +d defeat + b p Pdefeat    g +b p P
e                            +e                 e                           +e
                              d defeat
Þ Pdefeat = P -
                                bp
                      d defeat
or DP = -
                        bp



                                                                                              61
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 64 of 68




Thus, Mr. Gaskin’s measure is nothing more than a change in WTP. With many consumers,

this measure simply becomes a measure of average WTP.




                                                                                   62
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 65 of 68



                                         Appendix E

        Misleading References to “Market” Concepts in Gaskin/Weir Reports


In many parts of their reports, Mr. Gaskin and Mr. Weir claim that conjoint can estimate a
“market value,” “relative market value,” a “difference in market value,” or a “reduction in
value” for at-issue vehicles. As described in Section 5 of my report, conjoint analysis can, at
best, measure willingness to pay, not market prices, and Mr. Gaskin’s conjoint analysis
cannot reliably estimate any market value, let alone an alleged reduction in market values for
vehicles.

I list below all the instances in which the Gaskin Report and the Weir Report make such
claims.

Gaskin Report:

Paragraph 11: “[t]he analysis I ran estimates the relative market values (measured in dollars
and percentage terms) of Survey Vehicles containing the Defeat Device compared with
those same vehicles without the Defeat Device.”

Paragraph 12: “[b]ased on the methodology described in this report, my conclusion is that
the market value of the Survey Vehicles, at the time and point of first purchase, was 8.5%
lower than the market value would have been in those same vehicles without the Defeat
Device.”

Paragraph 14: “[t]he general idea behind conjoint analysis is that the market value for a
particular product is driven by features, or descriptions of features, embodied in that
product, and that survey based statistical analysis can be used to derive that market
value.”

Paragraph 16: “CBC allows us to determine the relative market values (measured in
dollars and percentage terms) of Survey Vehicles containing the Defeat Device, compared
with those same vehicles without the Defeat Device: in other words, the difference in the
market value, at the point of purchase or lease, of a Survey Vehicle with a diesel engine that
only meets NOx emission standards during testing, but not during normal driving, compared
with the value of an otherwise identical vehicle with a diesel engine that meets NOx
emission standards during both testing and normal driving.

Paragraph 23: “Including price as one of the measured features in the conjoint analysis
allows us to determine the value (be it negative or positive) that the market places on
changes in features. A reduction in market value can be calculated as the price reduction
needed to compensate consumers in the marketplace for the loss of a feature or a change to
a less desirable level of a feature. Similarly, we can calculate a market price premium as the
additional price consumers in the marketplace would pay for the inclusion of a feature or a
more desirable level of a feature... Because CBC is based directly on consumer choices and
the actual range of market prices, it is, in my opinion, an appropriate method to determine
the question presented for this analysis: namely, to identify the relative market value of

                                                                                             63
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 66 of 68



Survey Vehicles containing the Defeat Device compared with the market value of those
same vehicles without the Defeat Device.”

Paragraph 24: “It is my opinion, based in part on the Weir Report, that the conjoint
methodology set forth in this report accounts for appropriate market supply-side
factors, including in the following ways: (1) the price ranges used in the survey reflect the
actual market prices that prevailed during the Class Period; and (2) the quantity of Survey
Vehicles used (or assumed) in the damages calculations reflects the actual quantity of such
vehicles sold during the Class Period (the number of Survey Vehicles sold being fixed as a
matter of history).”

Paragraph 56: “[T]hese models are appropriate to use when making the market value
comparison calculations in this report.”

Paragraph 56: “I used the Market-Based Method to determine the relative market value of
the Survey Vehicles with and without the Defeat Device. The Market-Based Method uses
the HB partworths to simulate the market reaction to choice sets of products and prices.”

Paragraph 59: “The Market-Based Method predicts how the market would react to the
disclosure of the Defeat Device by examining consumers’ choice probabilities for (a) the
vehicles already purchased (and which thereby contained the Defeat Device), as compared to
(b) otherwise identical vehicles that did not contain the Defeat Device. When determining
the difference in market value between those two categories of vehicles, I held all other
features (except price) constant at specific levels ... These utilities, in turn, combined with a
decision rule (i.e., Randomized First Choice), were used in a conjoint simulator to calculate
the difference in market value attributable to the Defeat Device. ... I found the price such
that half of the market (as represented by the data from all of the respondents in my
analysis) chose the vehicle with the Defeat Device and half of the market chose the vehicle
without the Defeat Device (i.e.,
each one had a market share of 50%). The difference in market value equals this difference
between the two prices, which represents the amount necessary to compensate for the
presence of the Defeat Device. … Among the price differences obtained at the different
levels of starting prices, the smallest represents the most
conservative estimate of the difference in market value for the vehicle with the Defeat
Device.”

Paragraph 60: “[T]he Market-Based Method estimates that the difference in market value
due to a change from ‘Diesel engine that meets NOx emission
standards during both testing and normal driving’ to ‘Diesel engine that only meets NOx
emission standards during testing’ is $3,415.19 per vehicle.”

Paragraph 61: “These dollar values were then expressed as a percentage of the highest price
available in the survey to give the difference in market value on a percentage basis. Using
the highest price … gives the lowest percentage difference in market value. … the most
conservative percent difference in market value is calculated by taking the smallest dollar
value for the difference in market value and dividing it by the highest price in the survey
($40,000). The difference in market value due to a change from “Diesel engine that meets



                                                                                                64
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 67 of 68



NOx emission standards during both testing and normal driving” to “Diesel engine that only
meets NOx emission standards during testing” is 8.5% ($3,415.19/$40,000).”

Paragraph 62: “The analysis I ran estimates the relative market value (measured in dollars
and percentage terms) of Survey Vehicles containing the Defeat Device compared with
those same vehicles without the Defeat Device. … the analysis determines the relative
market value, at the time and point of purchase or lease, of a Survey Vehicle with a “Diesel
engine that only meets NOx emission standards during testing,” but not during normal
driving, compared with an otherwise identical vehicle with a “Diesel engine that meets NOx
emission standards during both testing and normal driving.”

Paragraph 63: “… my conclusion is that the market value of the Survey Vehicles, at the
time and point of first purchase, was 8.5% lower than the market value would have been in
those same vehicles without the Defeat Device.”

Weir Report:

Paragraph 10: I propose the use of conjoint analysis to calculate any Overpayment
Damages (wherein consumers would receive back a portion of the price they paid that
reflects the reduction in value of the Vehicles at the point of purchase that is solely
attributable to Defendants' conduct… .”

Paragraph 13: “Conjoint analysis … permits an economist to analyze the value of various
product attributes. Conjoint analysis can be used to determine market
valuation/attribute information for a given product or attribute.”

Paragraph 22: “The Gaskin Declaration describes how conjoint analysis has been used to
determine the reduction in economic value at the point of purchase or lease resulting
from the Defeat Device.”

Paragraph 24: “Mr. Gaskin measures the reduction in economic value … caused by the
Defeat Device”

Paragraph 27: “Mr. Gaskin's conjoint survey is properly designed to
measure the reduction in economic value of the Vehicles at the time and point of first sale
or lease as a result of the Defeat Device.”

Paragraph 28: “Mr. Gaskin considered and accounted for supply-side factors in his
conjoint design and analysis.”

Paragraph 29: “I have also considered supply-side factors in my damages framework.
First, unlike in a Lanham Act or intellectual property litigation where a but-for quantity of
sales may need to be determined, in this litigation, the historic number of units sold is a fact
(as I have discussed above) and in this litigation, it would be antithetical to the reality of the
actual Class purchases and leases to suggest that the quantity supplied be anything other than
the actual number of units sold by Defendants and purchased or leased by Class members.”




                                                                                               65
   Case 3:17-cv-04372-CRB Document 84-1 Filed 09/18/20 Page 68 of 68



Paragraph 32: “I worked closely with Mr. Gaskin to ensure that his survey was appropriately
designed to measure the true difference in economic value at the point of purchase or
lease solely attributable to the Defeat Device.”

Paragraph 35: “Another important supply-side factor that Mr. Gaskin and I discussed was
the fact that the quantity of the Vehicles supplied is a known quantity, and fixed as a matter
of history - a fact which Mr. Gaskin accounts for in his market simulations.”

Paragraph 47: “Mr. Gaskin has identified a conservative reduction in economic value of
approximately 8.5% per vehicle.”




                                                                                            66
